 

Exhibit 10.4



 

PROPERTY MANAGEMENT AGREEMENT

 

AMONG

 

SGO CONSTITUTION TRAIL, LLC,

 

SGO AURORA COMMONS, LLC, and

 

SGO OSCEOLA VILLAGE, LLC,

 

each as a “Property Owner”

 

AND

 

GLENBOROUGH, LLC,

 

as “Manager”

 

EFFECTIVE DATE: March 9, 2015

 

 

 

  

PROPERTY MANAGEMENT agreement

 

This Property Management Agreement (“Agreement”) is entered into effective as of
March 9, 2015 (“Effective Date”), by and among SGO Aurora Commons, LLC, a
Delaware limited liability company (“Aurora Commons Owner”), SGO Constitution
Trail, LLC, a Delaware limited liability company (“Constitution Trail Owner”),
SGO OSCEOLA VILLAGE, LLC, a Delaware limited liability company (“Osceola Village
Owner”), and Glenborough, LLC, a Delaware limited liability company (“Manager”).

 

RECITALS

 

WHEREAS, Grocery Retail Grand Avenue Partners, LLC, a Delaware limited liability
company (“GAP”), GLB SGO, LLC, a Delaware limited liability company (“Operating
Member”), and SRT SGO, LLC (“SRT”), have entered into that certain Limited
Liability Company Agreement of SGO Retail Acquisitions Venture, LLC (“Owner”)
dated as of March 9, 2015 (as amended, restated, supplemented or otherwise
modified from time to time in accordance with the terms thereof, the “Company
LLC Agreement”). Capitalized terms used but not defined herein shall have the
meanings ascribed thereto in the Company LLC Agreement.

 

WHEREAS, Owner is the sole member of (i) Aurora Commons Owner, which owns the
real property identified on Exhibit A-1, which real property is improved by
certain improvements (the “Aurora Commons Property”), (ii) Constitution Trail
Owner, which owns the real property identified on Exhibit A-2, which real
property is improved by certain improvements (the “Constitution Trail
Property”), and (iii) Osceola Village Owner, which owns the real property
identified on Exhibit A-3, which real property is improved by certain
improvements (the “Osceola Village Property”); and

 

WHEREAS, each of the Property Owners (defined below) desires to engage Manager
to manage the Property owned by it upon the terms and conditions herein stated,
and Manager desires to act as the manager for the Properties upon such terms and
conditions.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

Section 1.          Defined Terms. The following terms have the indicated
meaning:

 

“Accounts” shall have the meaning set forth in Section 5(f).

 

“Affiliated” or “Affiliate” means, with respect to any Person, (a) any Person
who directly or indirectly through one or more intermediaries controls, is
controlled by, or is under common control with such Person, (b) any Person who
is an Immediate Family Member of such Person or (c) any Person in which such
Person or one or more of the Immediate Family Members of such Person has a ten
percent (10%) or more direct or indirect beneficial interest (whether an
initial, residual or contingent interest) or as to which such Person, directly
or indirectly, serves as a managing member, general partner, trustee or in a
similar fiduciary or management capacity.

 

“Agreement” shall have the meaning set forth in the Preamble.

 

“Approval Guidelines” shall have the meaning set forth in Exhibit D.

 

 

 

  

“Bankruptcy” means the occurrence of any of the following events with respect to
a particular Person: (a) the filing by such Person of an application for, or a
consent to, the appointment of a trustee for such Person’s assets; (b) the
filing by such Person of a voluntary petition in bankruptcy or the filing of a
pleading in any court of record admitting in writing its inability to pay its
debts as they come due; (c) the making by such Person of a general assignment
for the benefit of creditors; (d) the filing by such Person of an answer
admitting the material allegations of, or its consenting to or defaulting in
answering, a bankruptcy petition filed against it in any bankruptcy proceeding;
or (e) the entry of an order, judgment, or decree by any court of competent
jurisdiction adjudicating such Person a bankrupt or appointing a trustee of its
assets, and such order, judgment, or decree continues unstayed and in effect for
a period of one hundred twenty (120) days.

 

“Budget” shall mean the budget covering the anticipated operations of the
Properties provided to Manager by Property Owners, as amended, revised or
replaced from time to time with Property Owners’ approval.

 

“Business Day” means any day other than Saturday, Sunday, any day that is a
legal holiday in the State of California, or any other day on which banking
institutions in California are authorized to close. For the avoidance of doubt,
any reference to “day(s)” (and not “Business Days”) in this Agreement shall mean
calendar days.

 

“Company LLC Agreement” shall have the meaning set forth in the Recitals.

 

“control” (including the terms “controlling”, “controlled by” and “under common
control with”) means the possession, direct or indirect, of the power (i) to
vote ten percent (10%) or more of the outstanding voting securities of such
Person; or (ii) to otherwise direct management policies of such Person by
contract or otherwise.

 

“Construction Management Fee” shall have the meaning set forth in Exhibit B.

 

“Duties” shall have the meaning set forth in Section 2(a).

 

“Effective Date” shall have the meaning set forth in the Preamble.

 

“GAP” shall have the meaning set forth in the Recitals.

 

“Gross Revenues” shall have the meaning set forth in Exhibit B.

 

“Immediate Family Member” means the parents, siblings, spouse, children,
step-children and in-laws of a Person.

 

“Indemnified Party” shall have the meaning set forth in Section 10(c).

 

“Indemnitor” shall have the meaning set forth in Section 10(c).

 

“Laws” shall have the meaning set forth in Section 5(c)(iii).

 

“Leasing Commissions” shall have the meaning set forth in Exhibit B.

 

“Loan” means, collectively, each of the mortgage loans made from time to time to
a Property Owner which loan is secured by a Property and evidenced by the Loan
Documents.

 

3

 

  

“Loan Documents” means the note(s), the mortgage(s) and the other loan documents
executed and delivered by Property Owners and/or certain of their Affiliates and
the applicable guarantor(s) and/or indemnitor(s) to a lender in connection with
the Loan.

 

“Locked Account” shall have the meaning set forth in Section 5(f).

 

“Losses” shall have the meaning set forth in Section 10(a).

 

“Manager” shall have the meaning set forth in the Preamble.

 

“Management Fee” shall have the meaning set forth in Exhibit B.

 

“Maximum Contract Amount” means $25,000.

 

“Notices” shall have the meaning set forth in Section 14(b).

 

“Operating Account” shall have the meaning set forth in Section 5(f).

 

“Operating Guidelines” shall mean the proposed operating guidelines for the
Properties provided to Manager by Property Owners, as amended, revised or
replaced from time to time.

 

“Operating Member” shall have the meaning set forth in the Recitals.

 

“Operating Plan” shall mean the strategic and comprehensive operating plan
covering the anticipated operations of the Properties provided to Manager by
Property Owners as amended, revised or replaced from time to time.

 

“Owner” means SGO Retail Acquisitions Venture, LLC, a Delaware limited liability
company.

 

“Person” means any individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or agency or instrumentality thereof.

 

“Pre-Approved Contracts” shall have the meaning set forth in Section 5(d).

 

“Properties” means, collectively, the Aurora Commons Property, the Constitution
Trail Property, and the Osceola Village Property. Each of the Properties is
referred to herein individually as a “Property”.

 

“Property Owners” means, collectively, Aurora Commons Owner, Constitution Trail
Owner and Osceola Village Owner. Each of the Property Owners is referred to
herein individually as a “Property Owner”.

 

“Reasonable Period” means, with respect any defaulting party under this
Agreement, a period of ten (10) calendar days after such defaulting party
receives written notice of its default from the other party; provided, however,
that if such breach can be cured but cannot reasonably be cured within such
10-day period, the period shall continue, if the defaulting party commences to
cure the breach within such 10-day period, for so long as the defaulting party
diligently prosecutes the cure to completion up to a maximum of the lesser of
(a) twenty (20) calendar days, or (b) the period of time allowed for such
performance under any material agreement affecting any Property, including
without limitation, the Loan Documents.

 

4

 

  

“Recoveries” shall have the meaning set forth in Section 6(a).

 

“Renewal” shall have the meaning set forth in Section 3(a).

 

“Requirements” shall have the meaning set forth in Section 5(c)(iii).

 

“Security Deposit Account” shall have the meaning set forth in Section 5(f).

 

“Services” shall have the meaning set forth in Section 2(a).

 

“Term” shall have the meaning set forth in Section 3(a).

 

“Trademarks” means all trademarks, trade names, corporate names, company names,
business names, fictitious business names, Internet domain names, service marks,
trade dress, certification marks, collective marks, logos, other source or
business identifiers, designs and general intangibles of a like nature.

 

“Transfer” means a sale, assignment, transfer or hypothecation, directly or
indirectly, at any tier or level.

 

Section 2.          Appointment of Manager; Standard of Performance; Authority.

 

(a)        Appointment. Manager shall have responsibility for the day-to-day
management and operation of the Properties and all facilities thereon or
associated therewith and shall assume and discharge all responsibilities which
accrue during the Term in connection with managing, operating and maintaining
the Properties, but only to the extent described in this Agreement and in each
case subject to the terms and conditions of the Company LLC Agreement and the
Budget and Operating Plan (collectively, the “Duties”). Manager’s Duties
include, but are not limited to the services described in Section 5 of this
Agreement (the “Services”). In performing its obligations and exercising its
rights hereunder, Manager shall meet with the Property Owners, or if directed by
the Property Owners, Owner, from time to time at Property Owners’ request to
discuss matters hereunder relating to the Properties and Manager’s Duties.

 

(b)         Standard of Performance. Manager shall discharge and perform its
Duties and obligations under this Agreement in a prudent, diligent, careful,
timely and professional manner. Manager shall perform the Services on the terms
and conditions set forth in this Agreement, and in performing such Services,
Manager shall act in the best interest of each Property Owner. Manager shall use
diligent efforts to maximize revenues and minimize expenses and losses. The
Services shall be of, and the Properties shall be managed, operated and
maintained in a manner consistent with, a scope and quality not less than the
scope and quality generally performed by professional managers of similar
projects in the respective location of each of the Properties and the
surrounding areas (subject to the terms and conditions of the Company LLC
Agreement and the Budget and Operating Plan). Manager will at all times act in
good faith and in a diligent manner with respect to the proper protection of and
accounting for Property Owners’ assets; provided, however, that in no event
shall Manager bear any responsibility for loss due to deposits or investments
with depository institutions in accounts designated or approved by Property
Owners.

 

5

 

  

(c)        Authority. Notwithstanding anything to the contrary provided
elsewhere herein, Manager (i) shall not make any decision which is inconsistent
with the Budget and Operating Plan or in excess of the limitation contained in
the Approval Guidelines without the prior written consent of Property Owners,
and (ii) shall be entitled to make and implement any decision which is
consistent with the Budget and Operating Plan and is within the limitations
contained in the Approval Guidelines, including without limitation the entering
into on behalf of, and in the name of a Property Owner, of Pre-Approved
Contracts, other contracts approved by the applicable Property Owner, and
contracts for which a Property Owner’s consent is not necessary, and making
expenditures and taking other actions authorized hereby, in connection with the
performance of its maintenance and management duties hereunder. Without limiting
the generality of the foregoing, Manager agrees that under any circumstance
where any action, expenditure, decision, commitment, agreement, consent or
approval would, under the Company LLC Agreement, require the consent or approval
of GAP, Manager shall not have the authority under this Agreement to take such
action, make such expenditure, decision, commitment or agreement or grant such
consent or approval unless and until Manager has received the written approval
of GAP. Manager acknowledges that it is an Affiliate of Operating Member (the
current Managing Member of the Company), and has reviewed the Company LLC
Agreement and is familiar with those actions, expenditures, decisions,
commitments, agreements, consents and approvals requiring the consent or
approval of GAP. Without limiting the generality of the foregoing, Owner and
Property agree that under any circumstance where any action, expenditure,
decision, commitment, agreement, consent or approval would, under the Company
LLC Agreement, be permitted of Operating Member or Manager under the LLC
Agreement and would not require the consent or approval of GAP, Manager shall
have the authority under this Agreement to take such action, make such
expenditure, decision, commitment or agreement or grant such consent or approval
under this Agreement without further consent or approval.

 

Section 3.          Term of Agreement, Termination.

 

(a)        Initial Term; Post-Initial Term.

 

(i)          This Agreement shall commence as of the Effective Date and unless
terminated sooner in accordance with this Section 3, shall continue while the
Company owns the Initial Company Property and Operating Member owns a Percentage
Interest of at least one half of one percent (0.5%), and provided that (i) no
Event of Default by Operating Member or any of its Affiliates then exists under
the LLC Agreement or under this Agreement, and (ii) Operating Member has not
been removed as the Managing Member pursuant to the LLC Agreement (the “Initial
Term”).

 

(ii)         From and after the end of the Initial Term, this Agreement shall
continue for one (1) year (the “Post-Initial Term”), unless sooner terminated in
accordance with this Section 3 and, to the extent permissible under applicable
Laws, the Post-Initial Term shall be automatically renewed for consecutive
periods of one (1) year (each a “Renewal”) unless either Property Owners, on one
hand, or Manager, on the other hand, notifies the other in writing at least
thirty (30) days prior to the expiration date of the Post-Initial Term (as
extended by any Renewal, if applicable) that it declines to so renew this
Agreement. In no event shall the Post-Initial Term (as extended pursuant to one
or more Renewals) extend beyond ten (10) years from the Effective Date. The term
“Term” used herein shall mean either the Initial Term or Post-Initial Term, as
applicable.

 

(b)        Automatic Termination. This Agreement shall terminate automatically
upon the occurrence of any of the following:

 

(i)          Upon the consummation of the final sale or other disposition
(including, without limitation, by foreclosure or deed in lieu of foreclosure)
of all of the Properties to a third party (this Agreement shall terminate with
respect to any Property sold or otherwise disposed if less than all of the
Properties are sold or otherwise disposed and shall, unless otherwise
terminated, continue in full force and effect with respect to the balance of the
Properties);

 

6

 

  

(ii)         If all or substantially all of the Properties shall be taken by
condemnation (this Agreement shall terminate with respect to any Property taken
by condemnation if less than all of the Properties are so taken, and shall,
unless otherwise terminated, continue in full force and effect with respect to
the balance of the Properties); or

 

(iii)        If a Bankruptcy occurs with respect to Manager.

 

(c)        Termination by Owner. Property Owners may, in addition to its other
rights and remedies given hereunder or at law or in equity, (i) terminate this
Agreement and Manager’s status as Manager immediately upon written notice to
Manager “for cause” (as defined in the Company LLC Agreement) or “for lack of
performance” (as defined in the Company LLC Agreement) or (ii) terminate this
Agreement at any time during the Post-Initial Term upon thirty (30) days’ prior
written notice to Manager for any or no reason, without cause. Upon the giving
of written notice of termination by Property Owners to Manager “for cause”
pursuant to Section 3(c)(i), this Agreement shall immediately terminate, and (A)
Manager shall immediately cease to be the Manager hereunder, (B) the payment of
the Management Fee shall immediately cease and Manager shall not be entitled to
any further payment of the Management Fee (or any portion thereof) from and
after the date of such written notice of termination, and (C) Manager shall
cooperate with Property Owners in transferring responsibility for managing the
Properties as set forth in Section 3(f) hereof. Upon the giving of written
notice of termination by Property Owners to Manager pursuant to Section
3(c)(ii), this Agreement shall terminate on the date which is thirty (30) days
after Manager’s receipt of written notice of termination pursuant to Section
3(c)(ii), and (A) Manager shall cease to be the Manager hereunder as of such
date, (B) the payment of the Management Fee shall cease as of such date and
Manager shall not be entitled to any further payment of the Management Fee (or
any portion thereof) from and after such date, and (C) Manager shall cooperate
with Property Owners in transferring responsibility for managing the Properties
as set forth in Section 3(f) hereof.

 

(d)        Termination by Manager. Manager, in addition to its remedies
hereunder and at law, shall have the right to terminate this Agreement by
written notice to Property Owners (i) if Property Owners breach any of their
material obligations under this Agreement and such material breach is not cured
by Property Owners or on Property Owners’ behalf within a Reasonable Period, or
(ii) at any time, for any or no reason, upon sixty (60) days’ prior written
notice to Property Owners. Upon the giving of written notice of termination to
Property Owners by Manager pursuant to this Section 3(d), this Agreement shall
terminate as of the date which is sixty (60) days after receipt by Property
Owners of such written termination notice from Manager (the “Termination
Effective Date”), and (A) Manager shall cease to be the Manager hereunder
effective as of the Termination Effective Date (or such earlier date as Property
Owners shall designate), (B) the payment of the Management Fee shall terminate
effective as of the Termination Effective Date and Manager shall not be entitled
to any further payment of the Management Fee (or any portion thereof) from and
after the Termination Effective Date and (C) Manager shall cooperate with
Property Owners in transferring responsibility for managing the Properties as
set forth in Section 3(f) hereof.

 

(e)        No Other Right to Terminate. Neither party shall have the right to
terminate this Agreement except as permitted in this Section 3.

 

7

 

  

(f)          Duties Upon End of Term. Upon the expiration or earlier termination
of the Term, Manager shall immediately, at Owner’s sole cost: (i) deliver to
Owner all books, records, files, contracts, and other documents relating to
Property Owners, the Properties and/or the performance of the Services
(provided, however, that Manager may retain copies thereof for its own records,
and that in no event does any Property Owner own, nor shall Manager be required
to deliver to Owner, any of Manager’s proprietary information, systems,
processes, computer models, software or programs, including, without limitation,
proprietary handbooks or manuals that are not specific to a Property Owner or
the Properties), and all funds in Manager’s possession belonging to Property
Owners; and (ii) assign, transfer, or convey to Owner (or Owner’s designee) all
service contracts and personal property relating to or used in the operation and
maintenance of the Properties except personal property owned by Manager or
others (other than Property Owners); and remove all signs that it placed at the
Properties indicating that it is the property manager of same and restore all
damage resulting therefrom. Manager shall also, for a period of ninety (90) days
after the later to occur of the date of such expiration or termination or the
date on which Manager stops performing the Services, make itself reasonably
available to consult with and advise Owner and Property Owners regarding the
transition of the operation and maintenance of the Properties and the transfer
of accounts and accounting systems, in exchange for which Manager shall receive
its actual out of pocket costs and direct expenses incurred in connection
therewith from and after the date of termination.

 

(g)        Payment Upon Termination. Upon expiration or termination of this
Agreement for any reason, each Property Owner shall pay to Manager upon such
expiration or the effective date of such termination, all sums then due and
payable by such Property Owner through the date of such termination or
expiration; provided, however, that each Property Owner shall have the right to
offset any sums that Manager owes to such Property Owner under this Agreement.
Manager shall not have the right to offset its fees or other compensation
against any monies or accounts belonging to Property Owners and in the
possession of Manager.

 

(h)        Survival. The provisions of this Section 3 shall survive the
expiration or earlier termination of this Agreement. Upon the expiration or
earlier termination of this Agreement, neither party shall have any further
rights or obligations hereunder (other than those obligations which accrued
prior to the expiration or termination of this Agreement or which by the terms
hereof expressly survive, or expressly provide for the same to be performed
following, such expiration or termination).

 

Section 4.          Compensation. During the Term, and subject to the provisions
of Section 3(c) and Section 3(g) hereof, and Section 7.03(d) of the Company LLC
Agreement, Manager shall be paid compensation for performing the Services as
provided in Exhibit B for so long as Manager is performing the Services. The
Management Fee shall be paid by Property Owners to Manager on a monthly basis no
later than the tenth (10th) day of each calendar month during the Term. The
Construction Management Fee and Leasing Commissions shall be payable as and when
set forth on Exhibit B.

 

Section 5.          Manager’s Services. During the Term, Manager shall provide
the following Services:

 

(a)        Manager shall (subject to availability of funds from Property Owners
sufficient to do so) coordinate, over-see and manage all aspects of the
management and day-to-day operations of the Properties, in compliance with the
Budget and Operating Plan, including, without limitation, the following:

 

(i)          Preparing, reviewing and commenting upon the Budget and Operating
Plan, setting forth (A) the goals and objectives for the administration of each
Property, (B) the strategies and tactics for achieving those goals and
objectives and for maximizing the revenues, profits and cash flow from the
Properties, and (C) the budget for each Property.

 

8

 

  

(ii)         If a Property Owner is obligated to or otherwise undertakes any
alterations or improvements to a leased premises (including tenant improvements)
or makes other capital improvements to any Property, then Manager shall monitor
and manage such construction activities. Manager shall review and forward to the
applicable Property Owner all space planning layouts, drawings, plans and
specifications pertaining to such construction, together with a recommendation
as to approval thereof by the applicable Property Owner. In connection with the
foregoing, Manager shall be responsible for, in accordance with the Budget and
Operating Plan (including any permitted variance hereunder) or as otherwise
approved by the applicable Property Owner: (A) hiring and monitoring one or more
duly licensed and/or qualified professionals, who shall be approved by the
applicable Property Owner in its reasonable discretion; (B) procuring and
negotiating any contracts or other agreements, including amendments thereto, for
the construction at a Property or the installation of or the furnishing of any
supplies, materials, utilities, machinery, or equipment required for the
applicable Property; (C) refining cost projections set forth in the Budget and
Operating Plan, and proposing any appropriate amendments thereto for Property
Owners’ consideration; (D) monitoring and supervising all independent
contractors, suppliers, consultants and entities (collectively, the
“Contractors”) engaged with the approval of the Property Owners for any
construction at a Property or any other activity within the scope of this
Agreement; (E) confirming each Contractor (including subcontractors) is
maintaining adequate insurance as otherwise required by the Operating Plan or by
Property Owners from time to time; (F) obtaining all necessary receipts,
releases, waivers discharges and assurances necessary to keep each Property free
from mechanics’ and materialmen’s or similar liens and claims affecting such
Property, all of which documentation shall be in such form as required by the
Property Owners and shall be obtained at the applicable Property Owner’s
expense; and (G) preparing and submitting to the applicable Property Owner, for
such Property Owner’s approval, all proposed master covenants, conditions and
restrictions and other related documents affecting its Property or any portion
thereof which are to be recorded against such Property or any portion thereof,
if any. Notwithstanding anything to the contrary, Manager shall not have any
liability for the design or construction means, methods, techniques, sequences
and procedures employed by any architect, design professional or general
contractor or subcontractor in the performance of its contract, and shall not be
responsible for, or have any liability for, the failure of any such architect,
design professional, general contractor or subcontractor to carry out its work.
Furthermore, Manager shall not have control over or charge of acts or omissions
of any Property Owner, any architect, design professional or any contractor or
subcontractor, or their agents or employees, or any other Persons performing
portions of the design work or construction not directly overseen by Manager.
However, the foregoing does not relieve Manager of its obligations to provide
construction monitoring and supervisory services as set forth in this Agreement
in a good and professional manner in accordance with industry standards for
property managers monitoring and supervising construction projects of similar
size, scope and quality.

 

(b)          Subject to the availability of funds therefor and to the extent
within the control of Manager, take all proper and necessary actions reasonably
required to cause Property Owners at all times to perform and comply with the
provisions (including, without limitation, any provisions requiring the
expenditure of funds by Property Owners) of any loan commitment, agreement,
mortgage, lease, or other contract, instrument or agreement to which any
Property Owner is a party or which affects any Property or the operation thereof
of which Manager has knowledge;

 

(c)          Without limiting the obligations of Manager under other provisions
of this Agreement, Manager will have the following additional specific duties
with respect to the Properties, subject to availability of funds therefor:

 

(i)          Manager shall promptly notify Property Owners of any of the
following in any way relating to any Property promptly following Manager’s
receipt thereof: (A) written notice of any claim of liability; (B) material
written complaints from any Contractor, sub-contractor, or other party involved
in providing or assisting with any construction at a Property; written notice of
any default under any Loan Document secured by a Property or any other material
contract; any summons or other legal process; (C) any material damage to, or
threatened condemnation, or acquisition in lieu of condemnation, of, a Property
or any portion thereof; and (D) any actual or alleged personal injury or
material property damage. Manager shall promptly notify the appropriate Property
Owner of any material default or alleged material default by any party under any
leases for space at a Property of which Manager is aware, as well as any other
material information particular to a Property including, without limitation,
from any city where a Property is located.

 

9

 

  

(ii)         Manager shall take all diligent actions to enforce in all material
respects the terms of any and all contracts and to request, demand, collect and
receive all rent and other payments (including, without limitation taxes,
expense reimbursements and miscellaneous sources of income) due from tenants and
any other amounts due regarding any Property, and promptly deposit such amounts
into the applicable Operating Account. To the extent tenant leases affecting any
Property so require, Manager shall timely make or verify any calculations that
are required to determine the amount of rent and other payments (including
without limitation taxes, expense reimbursements, common area expense charges
and miscellaneous services of income) due from tenants and, where required,
shall give timely notice thereof to tenants. Subject to the terms and provisions
of this Agreement, Manager shall perform all obligations of the landlord under
the tenant leases affecting the Properties within its control, and coordinate
all relations and communications with the tenants, including, without
limitation, annual or more frequent (as applicable) reconciliations of expenses.
Manager will promptly and diligently enforce Property Owners’ rights under
tenant leases, including taking the following actions where appropriate and when
authorized by Property Owners: (A) terminating tenancies; (B) signing and
serving notices; (C) instituting and prosecuting actions, and evicting tenants;
(D) recovering rents and other sums due by legal proceedings; and (E) settling,
compromising and releasing such actions or suits or reinstituting such
tenancies. Property Owners shall designate counsel for and control of all legal
action affecting the Properties, which counsel shall be retained by Manager on
behalf of Owner for such purpose. The cost of such counsel shall be advanced by
the applicable Property Owner;

 

(iii)        Manager shall exercise diligent efforts to cause the Properties and
all operations of Property Owners to comply at all times in all material
respects with (A) all applicable governmental statutes, laws, rules,
regulations, ordinances, codes and orders (collectively, “Laws”), including
without limitation, all land use, zoning, subdivision, marketing, offering,
environmental and worker safety laws relating thereto and (B) all covenants,
conditions, restrictions, limitations and requirements, and all related
development and entitlement agreements, which relate to any Property or any
Property Owner or which are imposed by or in connection with any law, insurance
policy or contract, lease, mortgage or other Loan Document, contract,
restriction or covenant, or the entitlement documents of which Manager has
knowledge (collectively, the “Requirements”). Manager shall promptly notify
Property Owners if it becomes aware of any material failure or reasonable
suspicion of material failure to comply with the Laws or the Requirements;

 

(iv)        Manager shall make periodic inspections of the Properties including
without limitation the tenant spaces and common areas, to determine necessary
and appropriate repairs, maintenance and replacement, and shall supervise and
perform all such maintenance, repairs and replacements, except to the extent any
such repair, maintenance or replacement is the responsibility of any tenant
under its lease of any portion of a Property (in which case Manager shall use
diligent efforts to cause the applicable tenant to perform such repairs,
maintenance and replacement) so that such Property’s condition is at all times
at least as good as that of similar quality retail shopping centers or mixed use
center (as applicable) located in the regions where the Properties are located,
taking into account age and condition of the applicable Properties as of the
date hereof. Manager shall maintain businesslike relationships with tenants and
shall receive, catalog and use reasonable efforts to respond timely to all
tenant complaints, accidents and requests for services. Manager shall keep
systematic up to date records showing the action(s) taken with respect to each
complaint or request. Manager may adopt and from time to time modify the rules
and regulations of the Properties intended to govern the day-to-day activities
of the tenants, but only to the extent that such rules and regulations do not
conflict with the provisions of this Agreement, or the terms of the leases at
the particular Property. Manager shall ensure that all tenants are informed with
respect to such rules, regulations and notices as may be promulgated by Property
Owners or Manager.

 

10

 

  

(v)         Manager shall obtain prior written approval from Property Owners for
any expenditure for repairs, improvements or work in excess of the limitation
contained in the Approval Guidelines, unless the item is an item specifically
called for by the Budget, or is emergency repairs and such repairs are necessary
to: (A) prevent additional damage or a materially greater total expenditure; (B)
protect the applicable Property from damage or to maintain necessary services or
conditions; and (C) protect the safety of occupants of applicable Property or
their belongings, in which case prompt verbal notice shall suffice. Manager
shall notify Property Owners in writing, in detail, of all such emergency
repairs as soon as reasonably practicable following the making of the repairs
and shall provide to Property Owners invoices reflecting the cost of such
repairs. Manager shall endeavor to use Contractors pre-approved by Property
Owners for all such emergency repairs;

 

(vi)        Except to the extent such matters are the responsibility of the
applicable tenants under space leases of portions of a Property (in which case
Manager shall oversee and use diligent efforts to cause the implementation of
such responsibilities by the applicable tenant), and subject to the availability
of funds therefor in accordance with the terms hereof, Manager will arrange for
all utilities, services, equipment and supplies necessary for the management,
operation, maintenance and servicing of the Properties. Except to the extent
maintained in the names of such tenants, all utilities contracts shall be in the
name of the applicable Property Owner, with all notices to be addressed to such
Property Owner, in care of Manager, at Manager’s address. Except to the extent
maintained in the names of such tenants, all utility deposits shall be in the
applicable Property Owner’s name, and Manager will use diligent efforts to
obtain deposit reductions and refunds. All utility deposit refunds shall be
remitted directly to the applicable Property Owner;

 

(vii)       Manager will promptly recommend from time to time the advisability
of contesting either the validity or the amount of personal and real property
taxes, if Manager deems such a contest appropriate. Manager shall pay all such
taxes unless Property Owners direct Manager otherwise or Property Owners fail to
provide sufficient funds to do so;

 

(viii)      Manager will fully cooperate with Property Owners and Property
Owners’ representatives, including leasing agents, tax consultants, brokers
involved in the sale of the Properties, any potential purchaser of one or more
of the Properties, appraisers, and counsel with the view that such
representatives shall be able to perform their duties efficiently and without
interference. Such parties shall be allowed to visit any Property and inspect
the same at such times as Property Owners may request. If requested by Property
Owners, Manager shall also use diligent efforts to procure estoppel certificates
from tenants of the Properties on forms approved by Property Owners. In the
event Property Owners elect to sell the one or more of the Properties, Manager
shall coordinate the marketing and sale of such Property or Properties,
providing advice to Property Owners with respect to disposition valuation and
strategy, and subject to Property Owners’ approval, retaining an agent to
represent Property Owners in such sale;

 

11

 

  

(ix)         Manager shall employ, at all times, a sufficient number of capable
employees as Manager reasonably determines is appropriate for Manager to perform
its obligations hereunder. All employees of Manager will be employed at the sole
cost of Manager, without reimbursement, except as otherwise specifically
provided in Section 4 and Section 6(a) hereof. Employees who handle or who are
responsible for funds belonging to Property Owners shall be bonded by a fidelity
bond or covered by crime/fidelity insurance in an amount equal to that provided
in Section 12(b) of this Agreement issued by a company reasonably approved by
Property Owners. All matters pertaining to the employment, supervision,
compensation, promotion, and discharge of such employees are the responsibility
of Manager, who is, in all respects, the employer of such employees. To the
extent Manager, its designee, or any subcontractor negotiates with any union
lawfully entitled to represent any such employees, it shall do so in its own
name, and shall execute any collective bargaining agreements or labor contracts
resulting therefrom in its own name, and not as an agent for Property Owners.
Manager shall fully comply with all applicable laws and regulations related to
workers’ compensation, social security, ERISA, and other applicable pension
matters, unemployment insurance, hours of labor, wages, working conditions, and
other employer-employee related subjects. Manager represents that it is and will
continue to be an equal opportunity employer. This Agreement is not one of
agency, but one with Manager independently engaged in the business of performing
management and operation of properties on its own behalf as an independent
contractor. All employment arrangements are therefore solely its concern, and
Property Owners shall have no liability with respect thereto. Property Owners’
responsibility for reimbursement shall be limited to certain out of pocket costs
and expenses incurred or accrued during the Term in accordance with Section 6
hereof, and Property Owners shall not have any liability to any party for any
unpaid, unfunded, or accrued liabilities under any pension, profit sharing or
other plan covering the employees of Manager. Manager does hereby indemnify and
hold Property Owners harmless from any claims, expenses, or other losses
(including reasonable attorneys’ fees and expenses) incurred by Property Owners
and arising out of any suit, order, or other claim with regard to any unpaid,
unfunded, or accrued pension, profit sharing or other such plan liabilities,
other than amounts which Property Owners are obligated to, but do not, timely
reimburse Manager for hereunder. The cost of Manager’s fidelity bond or
crime/fidelity insurance shall not be a reimbursable operating expense to
Manager.

 

(x)          Manager will, without additional charge, perform any other
reasonable services normally performed by property managers for no additional
charge in managing properties similar to the Properties as may be reasonably
requested by Property Owners.

 

(xi)         Without expanding Manager’s authority hereunder to expend funds, if
requested by Property Owners, but at Property Owners’ cost and expense, Manager
will make all payments called for by the Loan, if any, and shall, to the extent
within Manager’s control, manage and operate the Properties in compliance with
the terms of any applicable Loan Documents.

 

(xii)        At Property Owners’ cost and expense, Manager shall take all
commercially reasonable actions to enforce the terms of any and all contracts
and to collect any and all funds due or payable to Property Owners from other
parties to contracts or agreements in connection with the Properties. Property
Owners authorize Manager to request, demand, collect and receive all such funds.
In the event that Manager discovers that any party to a material contract
commits a material breach of such contract, Manager shall promptly notify
Property Owners, recommend appropriate action for Property Owners to take, and
obtain Property Owners’ approval regarding the action to take in connection with
such breach. Notwithstanding the foregoing, Manager shall not commence or
threaten to commence any legal proceeding in performing its obligations under
this Section 5(c)(xii) unless such proceeding and the counsel retained are
approved by Property Owners. At Property Owners’ request, Manager shall
institute and coordinate such proceedings with counsel selected and approved in
writing by Property Owners, with Property Owners retaining final authority over
the conduct of any such proceedings. At Property Owners’ request, Manager shall
provide Property Owners reasonable assistance in any proceedings, demands, or
claims relating to any Property, this Agreement, or Manager’s performance
hereunder, which assistance shall include, without limitation, giving Property
Owners all pertinent information known to Manager and coordinating and
participating in such proceedings with Property Owners’ counsel.

 

(xiii)       Manager shall assist Property Owners in presentations before all
public agencies at both public and private meetings which relate to or affect
any Property, and in all dealings with the press, community leaders, owners of
adjacent property, and all other parties directly or indirectly involved with
any Property or with interests which may affect the success of any Property.

 

12

 

  

(d)          Manager will not execute or otherwise bind any Property Owner to
any contract or agreement without (i) furnishing a copy of same to Property
Owners and (ii) receiving the prior written consent of Property Owners for
contracts exceeding the limitation contained in the Approval Guidelines or any
other contracts (regardless of size) that are not specifically budgeted for in
the Budget (including any permitted variance hereunder); provided, however, that
Manager may enter into contracts on behalf of a Property Owner in the ordinary
course of the management of the Properties for the acquisition of utility,
maintenance and other services and for the furnishing of services to tenants of
the Properties if, and to the extent, the expense to be incurred under any such
contract is set forth in the most recent approved Budget (including any
permitted variance hereunder), without receiving Property Owners’ consent
(“Pre-Approved Contracts”). Without limiting the generality of any other
provision of this Agreement, all contracts for repairs, capital improvements,
goods, and services exceeding the limitations contained in the Approval
Guidelines, other than Pre-Approved Contracts, shall be subject to Property
Owners’ prior written approval and, unless otherwise approved by Property
Owners, all service and maintenance contracts and similar agreements (other than
elevator maintenance and security alarm service contracts with a term of no
longer than one year, or other assumed contracts disclosed in writing to
Property Owners prior to its acquisition of the Properties which are approved in
writing in advance by Property Owners, if any), regardless of size, shall, at a
minimum, contain a provision permitting Property Owners to terminate them, with
or without cause and without penalty or premium (other than payment of any
earned compensation or reimbursements otherwise due thereunder), with a thirty
(30) day notice. When taking bids or issuing purchase orders, Manager shall use
reasonable efforts to secure any and all discounts, commissions and/or rebates
which may be available in connection with such purchases, and shall credit to
the applicable Property Owner all discounts, commissions and/or rebates obtained
in connection with such purchases.

 

(e)          Manager will not knowingly permit the use of any Property for any
purpose which might impair any insurance on such Property or which might render
any insured loss thereunder uncollectible or which would be in violation of any
applicable law. Manager will use diligent efforts to secure compliance by
tenants with their respective leases.

 

(f)          Manager will, promptly (and not later than two (2) Business Days)
following its receipt thereof, deposit all funds collected relating to the
Properties, including security deposits, in such bank accounts as Property
Owners may designate and with such banks as Manager regularly utilizes subject
to Property Owners’ reasonable approval; provided, funds tendered in connection
with execution of a new lease or a lease renewal will be deposited within two
(2) Business Days after full execution of the new lease or lease renewal.
Property Owners from time to time may designate one or more accounts for receipt
of funds, for disbursements, for holding of security deposits, and other
purposes, all of which shall be established under such terms as Property Owners
may direct and with such banks as Manager regularly utilizes, subject to
Property Owners’ reasonable approval. Without limiting the generality of the
foregoing, unless Property Owners elect otherwise, such account or accounts
shall consist of one or more locked account(s) established by a Property Owner
in such Property Owner’s name, over which Manager shall have no withdrawal or
check writing authority (a “Locked Account”), and one or more operating
account(s), also in such Property Owner’s name, but over which Manager shall
have check writing abilities to allow it to make expenditures in accordance with
the terms hereof (the “Operating Account”). Property Owners shall have the right
to make expenditures in accordance with the terms hereof in the event that
Manager fails to do so on a timely basis if Property Owners determine in good
faith that making such expenditures would be in the best interests of the
Properties. Under no circumstances shall Manager have any right to withdraw or
otherwise apply funds held in the Locked Account, or to withdraw or otherwise
apply funds held in the Operating Account except in strict accordance with
Section 6 of this Agreement. Notwithstanding anything to the contrary in the
foregoing, if required by Property Owners, by the leases, or by law, tenant
security deposits will be deposited by Manager in one or more separate interest
bearing account(s) (the “Security Deposit Account”) established in the name of
Property Owners, or one or more of them. Manager agrees to handle all tenant
security deposits in accordance with all applicable laws and regulations and in
compliance with leases. All money in the Locked Account, the Operating Account,
the Security Deposit Account and any other account maintained pursuant to the
terms hereof (collectively, the “Accounts”) shall be the property of the
applicable Property Owner. In no event shall any funds of Manager be commingled
with funds in any of the Accounts. Disbursements from the Accounts shall be made
by Manager in accordance with the authority granted in this Agreement and
otherwise as Property Owners may direct from time to time. It is currently
contemplated that disbursements will, at Owner’s election, be made using one of
the procedures described in Section 6, although Property Owners reserve the
right to change such procedures consistent with the terms of this Agreement. All
costs associated with maintaining a Property Owner’s bank account(s) including,
but not limited to, maintenance fees, account analysis fees, lockbox services
fees and costs, positive pay charges, and wire transfer fees, shall be borne by
the applicable Owner. Manager shall avail itself of positive pay services unless
Property Owners provide Manager with written notice that Manager shall no longer
avail itself of positive pay services. Should a Property Owner not avail itself
of positive pay services, then such Property Owner will defend, indemnify and
hold Manager harmless from all fines, suits, losses, liabilities, proceedings,
claims, costs (including attorney’s fees and court costs), demands, actions, or
causes of action, of any kind and of whatsoever nature, whether in contract or
tort, without regard to the cause or causes thereof arising from, growing out
of, or in any way related to a Property Owner’s failure to use positive pay
services. Any interest earned on trust account funds shall belong to the
applicable Property Owner. Notwithstanding anything to the contrary herein,
Manager hereby acknowledges and agrees that each Property Owner is a single
purpose entity formed for the exclusive purpose of owning, managing, leasing,
operating, developing, improving and selling the Property owned by it and in
furtherance of such purpose acknowledges and agrees that all funds derived from
a Property and property of a particular Property Owner shall be kept separate
from funds derived from any other Property and property of any other Property
Owner.

 

(g)          Manager will not retain any Affiliate or subsidiary of Manager to
perform any service for the Properties except at a fair, reasonable and
competitive cost and with prior written consent of Property Owners.

 

(h)          The Contractors are responsible to Property Owners for providing
(i) services and advice regarding construction and remediation means, methods,
sequences or techniques and (ii) other services that require a professional
engineer’s, architect’s or other license. Property Owners understand that
Manager is not responsible for or liable to Property Owners with respect to such
services and advice; provided, however, that Manager shall take reasonable
actions to oversee the Contractors and the Contractors’ performance, including,
without limitation, keeping Property Owners informed as and when funds are
required. Manager shall not be liable for any failure of performance of the
Contractors and shall not be liable for any defects or errors in the work.
Subject to Section 10(b), Manager shall not be liable for any costs whatsoever
(whether budgeted or not) incurred in connection with the Properties; all of
such costs shall remain the responsibility of Property Owners (with each being
responsible only for the costs related to its Property). The provisions of this
Section 5(h) shall survive the expiration or earlier termination of this
Agreement.

 

13

 

  

(i)          Manager will use commercially reasonable efforts, or will cause
local leasing agents to procure tenants for each Property acceptable to Property
Owners and at rental rates consistent with the Budget and Operating Plan,
subject to the terms of this Agreement. Property Owners shall have the right to
reject any prospective tenant or proposed lease for any reason without liability
or obligation to pay any Leasing Commission to Manager or any third party. In
furtherance of its duties, Manager will, or will cause local leasing agents to,
(i) provide experienced personnel to call on and negotiate with prospective
tenants, (ii) conduct comprehensive canvassing by personal calls on prospective
tenants, (iii) advertise in appropriate media (including direct mail), as may be
customary in the location of the applicable Property for premises similar to
those available for lease, (iv) process inquiries from prospective tenants, (v)
prepare leasing brochures, (vi) place “For Lease” signs at times and in
locations acceptable to Property Owners, and in all events subject to the terms
of any existing leases at the applicable Property and (vii) cooperate with other
real estate brokers to the extent customary in the location of the applicable
Property. Manager will have no authority to execute leases at any Property on a
Property Owner’s behalf, or to otherwise bind a Property Owner to enter into any
leases, and will make clear to prospective tenants that it has no such
authority.

 

(j)          Manager will prepare all leases on Property Owners’ standard lease
form, with such changes as may be negotiated by Manager and the prospective
tenant, however, in all events, subject to Property Owners’ approval and the
approval of any lender with a Loan secured by the applicable Property, if
required by the applicable Loan Documents. Manager will comply with the lease
delivery and approval requirements of any Loan Documents pertaining to the
Properties. Manager may use manager’s in-house leasing counsel for the
negotiation of leases with prospective tenant (or existing tenants with respect
to lease renewals) and Owner will reimburse Manager for the allocated cost of
such in-house counsel in accordance with Exhibit E attached hereto.

 

Section 6.          Expenditure, Limitations.

 

(a)        Except as otherwise set forth herein, Manager shall be obligated to
make payments, and take actions involving the expenditure of out of pocket sums,
required under this Agreement only to the extent of funds derived from the
applicable Property or provided by Property Owners. Manager shall give Property
Owners prompt notice of any expenses for the payment of which Manager does not
have sufficient funds; Manager shall not knowingly overdraw the Accounts. Unless
otherwise stated in this Agreement, including but not limited to Section 5,
Manager will not hold or administer any funds as an operating reserve for
emergencies or any other purpose for any Property or Property Owners. To the
extent not otherwise made available to Manager pursuant to the terms of this
Agreement, and subject to the terms hereof, each Property Owner shall pay or
reimburse Manager for (to the extent related to the Property owned by such
Property Owner) (i) any out of pocket expenses set forth in the Budget
(including any permitted variance hereunder), (ii) any internal costs and
expenses which shall be agreed to by Property Owners and Manager on an annual
basis and set forth in the Budget (collectively, “Recoveries”), including, but
not limited to costs and expenses of salaries, bonuses, burden and benefits of
Manager’s personnel and employees, accounting, risk management, cash management,
payroll, human resources, senior operations, IT, professional liability
insurance, training, and software charges, (iii) any costs or expenses otherwise
approved by Property Owners, which are properly incurred by Manager under this
Agreement, and (iv) any other normal and customary expenses actually incurred by
Manager with respect to, and for the benefit of, the Properties; provided in no
event shall the sum of such expenses exceed $50,000 in any calendar year unless
otherwise agreed to by GAP. Except as set forth above, Manager shall not (except
as otherwise provided for in the Budget (including any permitted variance
hereunder)) be reimbursed for:

 

(i)          Compensation or employee costs for any personnel or employees of,
or retained by, Manager;

 

(ii)         Expenses for general accounting and reporting services;

 

(iii)        Expenses for forms, papers, ledgers, and other supplies and
equipment used by Manager and not specifically allocated to the Properties;

 

14

 

  

(iv)        All expenses of electronic data processing, computer services, or
equipment necessary to discharge Manager’s duties and responsibilities
hereunder, including, without limitation the cost of Persons which provide such
services to Manager (other than such services and equipment located on and
dedicated exclusively to the Properties);

 

(v)         Expenses or advances made to employees (other than reimbursements
for the reasonable cost of travel and other incidental expenses by Manager’s
employees or principals directly related to delivery of services pursuant to
this Agreement, which reimbursements shall not exceed $5,000 per annum without
GAP’s prior approval and shall be supported by itemized receipts); provided,
however, that Property Owners shall not reimburse the cost of travel or other
incidental expenses by any of Manager’s employees or principals who are present
at a Property for thirty (30) calendar days or more in any twelve month period);

 

(vi)        Expenses attributable to losses or expenses arising from the gross
negligence, willful misconduct or fraud on the part of Manager or Manager’s
Affiliates, agents, or employees (provided that this Section (6)(a)(vi) shall
not limit the validity of, or affect the indemnity under, Section 10 hereof);

 

(vii)       Cost of comprehensive crime/fidelity insurance or fidelity bond
purchased by Manager;

 

(viii)      Training expenses;

 

(ix)         Compensation and expenses applicable to time spent on matters other
than the Properties; and/or

 

(x)          Any overhead expense incurred in Manager’s general office;
provided, however, that notwithstanding anything to the contrary set forth in
this Agreement, Manager shall be entitled to maintain at each Property a
suitable office for such Property on a rent free basis. Property Owners shall
pay all third-party expenses related to such office including, but not limited
to, furnishings, equipment, postage and office supplies, electricity and other
utilities and telephone, pursuant to the Budget.

 

(b)          Approval of a Budget by Property Owners shall not constitute
authorization for Manager to expend any money except as set forth therein or
herein; provided, however, that the foregoing shall not be construed in any way
as permitting Manager to expend money under contracts in excess of the Maximum
Contract Amount (except as otherwise approved in writing by Property Owners or
pursuant to Pre-Approved Contracts) or requiring Property Owners to fund any
amounts set forth in the Budget. Notwithstanding the foregoing, Property Owners
will indemnify, defend and hold Manager harmless from expenses Manager is
authorized to incur and does incur but which Property Owners fail to fund.

 

(c)          To the extent set forth in the Budget (and subject to the
availability of funds therefor), and without further consent of Property Owners,
Manager shall pay in a timely manner all non-disputed operating expenses of
Property Owners in accordance with the terms of the Budget and the Operating
Plan.

 

(d)          To the extent set forth in the Budget (and subject to the
availability of funds therefor) and without further consent of Property Owners,
Manager will pay all utilities, payroll and other expenses incurred in the
ordinary course of managing the Properties and shall obtain and maintain
insurance coverage on the Properties in accordance with Section 12 of this
Agreement and the Loan Documents and pay all non-disputed taxes, assessments,
charges and fees payable in connection with the ownership, use and occupancy of
the Properties.

 

15

 

  

(e)          All expenses must be charged to the proper account as specified in
the approved chart of accounts set forth in the Budget, and no expense may be
classified or reclassified for the purpose of avoiding an excess in the budgeted
amount of a category without the prior approval of Property Owners. During the
Term, Manager shall inform Property Owners, in writing, of any major increase in
any costs and expenses that was not foreseen during the budget preparation
period and thus was not reflected in an approved Budget, and no such increase
shall be deemed approved unless Property Owners provide written consent to such
increase. Payments not specifically authorized by the Budget (including any
permitted variance hereunder) may not be made without Property Owners’ prior
written consent. Manager may not vary from the Budget without Property Owners’
consent. Notwithstanding any provision to the contrary set forth in this
Agreement, Manager is specifically precluded from expending any of Property
Owners’ funds or making any payments hereunder for political or charitable
contributions of any nature.

 

(f)          Except for payments reflected in the Budget for debt service on the
Loan (if any), real estate taxes, insurance and utilities, third party brokerage
commissions, tenant improvements costs under tenant leases approved by Property
Owners and as provided for in Section 5(c)(v) with respect to emergencies,
Manager shall not issue a check for more than the limitation contained in the
Approval Guidelines even if expressly set forth in the Budget, without the prior
written authorization of Property Owners (in addition to its approval of the
Budget), which approval shall be evidenced by a writing from GAP (which may be
in the form of an e-mail).

 

(g)          In managing the financial affairs of Property Owners and the
Properties, Manager shall at all times adhere to and act in accordance with
United States generally accepted accounting procedures, including, without
limitation, those relating to separation of duties.

 

(h)          None of the funds transferred to or otherwise held in the Operating
Account shall be used for payment of any items of a capital nature (unless
specifically provided for in the Budget) without receiving Property Owners’
prior written approval. Notwithstanding the approval of the Budget by Property
Owners, capital expenses shall be handled in accordance with customary
procedures which shall include, without limitation, obtaining lien releases from
providers of labor, services or material.

 

(i)          All disbursements, refunds and applications to rent made by Manager
in connection with tenant security deposits for the Properties shall be made by
a check (or other form of withdrawal instrument depending upon the type of
account utilized at the suggestion of Manager and approved by Property Owners)
drawn on the Security Deposit Account (or such other account to which
transferred or then held pursuant to any Loan Documents relating to the
applicable Property) and shall be substantiated by appropriate records and
accounting procedures.

 

(j)          If at any time Manager does not have sufficient funds on hand
(excluding amounts reserved for other purposes hereunder or under any Loan
Documents relating to the applicable Property) to pay expenses related to any
Property, then Manager shall immediately request additional funds from the
applicable Property Owner (although neither such Property Owner, nor any other
Property Owner, shall have any obligation to provide such additional funds).
Manager shall disburse such funds as it does have (excluding amounts reserved
for other purposes hereunder or under any Loan Documents relating to the any
Property) to payment of expenses in the following order of priority: first, to
mortgages encumbering the applicable Property (if any); next, to operating
expenses of the applicable Property. In no event shall the provisions of this
Section 6(j) release Property Owners of their obligations to make timely
payments to Manager in accordance with this Agreement.

 

16

 

  

Section 7.          Books, Records and Reporting. Manager will, on behalf of
Property Owners, keep such accurate and complete files, books, and records
pertaining to its performance under this Agreement and the management of each
Property, and such other files, books, and records as Property Owners may
reasonably request, for a period of not less than three (3) years after the date
of termination or expiration of this Agreement for any reason other than a
termination of this Agreement by Property Owners (upon such termination, Manager
shall promptly turn over all such matters to Owner, subject to the limitations
in Section 3). Such books and records will include office records, bills,
receipts, vouchers, bank statements, books and records relating to the operation
of the Properties maintained on a cash basis, monthly summaries of accounts
receivable and accounts payable and the reports described in Exhibit C hereto as
therein provided. All such files, books, records and checks will be kept in a
secure location and separate from records relating to other purposes at Property
Owners’ cost and expense. During the Term and during the three (3) year period
following the expiration or termination of the Term, Property Owners and their
agents, representatives, employees, or auditors may, at Property Owners’ cost
and expense, at such reasonable times and business hours as Property Owners may
determine, inspect, audit, and copy any of Manager’s records, files, reports,
and related materials pertaining to the Properties or to Manager’s performance
under this Agreement. If an audit by Property Owners discloses any sum due
Property Owners by Manager, Manager will promptly reimburse Property Owners for
any amounts due.

 

Section 8.          Property Owners’ Obligation. Property Owners shall provide
Manager with such information as reasonably necessary for the effective
performance of the Services.

 

Section 9.          Legal. Manager shall, in the carrying out of the Services,
use only those material legal documents, including service contracts, leases,
and agreements, the forms of which have been approved by Property Owners
(including, without limitation, pursuant to Section 5(d) hereof) or the use of
which is consistent with the Operating Guidelines or prior practice approved by
Property Owners.

 

Section 10.         Indemnity and Subrogation.

 

(a)          Subject to Section 10(e), each Property Owner agrees severally, but
not jointly, to indemnify and hold Manager and its managers, members, officers,
directors, shareholders, partners, employees, agents and Affiliates harmless
from and against any and all costs, expenses, attorneys’ fees, suits,
liabilities, damages, or claims for damages (collectively, “Losses”) to the
extent attributable to (i) such Property Owner’s Property, (ii) the failure of
such Property Owner to reasonably to perform its obligations under this
Agreement, (iii) the management of such Property Owner’s Property by Manager, or
(iv) the performance or exercise by Manager of the duties, obligations, powers
or authorities herein or hereafter granted to Manager, except in each case for
those actions and omissions of Manager in relation to which Manager agrees to
indemnify Property Owners pursuant to Section 10(b).

 

(b)          Subject to Section 10(e), Manager agrees to indemnify and hold
Owner and each Property Owner and its managers, members, officers, directors,
shareholders, partners, employees, agents and Affiliates harmless from and
against any and all Losses, to the extent attributable to third party claims
arising from (i) any grossly negligent acts or omissions or willful misconduct
(including without limitation fraud and bad faith) of Manager, its agents or
employees, (ii) any failure of Manager to timely perform any of its obligations
under this Agreement, or (iii) any acts of Manager beyond the scope of Manager’s
authority hereunder; provided, however, Manager shall not be liable for acts or
omissions performed in good faith or which are reasonably believed by Manager to
be in the best interest of the Property Owner and within the scope of authority
conferred upon Manager under this Agreement. Nothing herein shall affect Owner’s
or any Property Owner’s right to bring an action against Manager outside of this
indemnification resulting from a breach by Manager of this Agreement.

 

17

 

  

(c)          “Indemnified Party” and “Indemnitor” shall mean Manager and each
Property Owner, respectively, as to Section 10(a) and shall mean Owner and each
Property Owner, on the one hand, and Manager on the other hand, as to Section
10(b). If any action or proceeding is brought against an Indemnified Party with
respect to which indemnity may be sought under this Section 10, the Indemnitor,
upon written notice from the Indemnified Party, shall assume the investigation
and defense thereof, including the employment of counsel (which shall be
reasonably satisfactory to Indemnified Party) and payment of all expenses. The
Indemnified Party shall have the right to employ separate counsel in any such
action or proceeding and to participate in the defense thereof, but the
Indemnitor shall not be required to pay the fees and expenses of such separate
counsel unless such separate counsel is employed with the written approval and
consent of the Indemnitor, which shall not be withheld or refused if the counsel
selected by Indemnitor has a disqualifying conflict of interest.

 

(d)          The indemnity in this Section 10 shall survive the expiration or
termination of this Agreement.

 

(e)          Anything in this Agreement to the contrary notwithstanding, Owner,
each Property Owner and Manager hereby waive and release each other of and from
any and all right of recovery, claim, action or cause of action against each
other, their agents, officers and employees, for any loss or damage that may
occur to the Properties, improvements to the Properties, or personal property
within the Properties, by reason of fire or the elements, or other casualty,
regardless of cause or origin including negligence of Owner, a Property Owner or
Manager and their agents, officers and employees, to the extent the cause is
insured against under insurance policies carried by a Property Owner or Manager;
provided, however, that such waiver shall not include any deductible amounts on
insurance policies carried by a Property Owner or Manager. Owner, the applicable
Property Owner and Manager agree to obtain a waiver of subrogation from the
respective insurance companies which have issued policies of insurance, and to
have the insurance policies endorsed, if necessary, to prevent the invalidation
of the insurance coverages by reason of the mutual waivers. The provisions of
this Section 10(e) shall survive the expiration or earlier termination of this
Agreement.

 

Section 11.         Representations and Warranties of Manager. Manager makes the
following representations, warranties and covenants to Owner and each Property
Owner all of which shall survive the execution, delivery, performance or
termination of this Agreement:

 

(a)          It is duly organized, validly existing and in good standing under
the laws of its jurisdiction of formation with all requisite power and authority
to enter into this Agreement and to conduct the business of Manager.

 

(b)          It has complied with and shall continue to comply with all
applicable laws in order to conduct business in the state where the Properties
are located and where the Services are to be performed and has obtained and will
maintain all licenses and permits necessary to legally and validly execute,
deliver, and perform its obligations hereunder.

 

(c)          This Agreement constitutes the legal, valid and binding obligation
of Manager enforceable in accordance with its terms.

 

(d)          The execution, delivery, and performance of this Agreement have
been duly authorized by all necessary action on the part of Manager.

 

(e)          It shall make no representations or warranties to any third parties
with regard to Owner, and Property Owner or the Properties or the accuracy or
completeness of any information concerning Owner, any Property Owner or the
Properties obtained from Owner, any Property Owner or any other source, and
neither Owner nor any Property Owner shall be bound by any such unauthorized
representations or warranties; provided, however, that Manager may perform
normal marketing efforts with respect to the Properties.

 

18

 

  

(f)          No consents or approvals are required from any governmental
authority or other person or entity for Manager to enter into this Agreement.
All limited liability company, corporate or partnership action on the part of
Manager necessary for the authorization, execution and delivery of this
Agreement, and the consummation of the transactions contemplated hereby, have
been duly taken.

 

(g)          The execution and delivery of this Agreement by Manager, and the
consummation of the transactions contemplated hereby, does not conflict with or
contravene the provisions of its organizational documents or any agreement or
instrument by which it or its properties are bound or any law, rule, regulation,
order or decree to which it or its properties are subject.

 

(h)          It is in compliance with all applicable anti-money laundering and
anti-terrorist laws, regulations, rules, executive orders and government
guidance, including the reporting, record keeping and compliance requirements of
the Bank Secrecy Act (“BSA”), as amended by The International Money Laundering
Abatement and Financial Anti-Terrorism Act of 2001, Title III of the USA PATRIOT
Act (the “Patriot Act”), and other authorizing statutes, executive orders and
regulations administered by OFAC applicable to Manager, and related Securities
and Exchange Commission, SRO or other agency rules and regulations applicable to
Manager, and has policies, procedures, internal controls and systems that are
reasonably designed to ensure such compliance.

 

(i)          Neither: (i) Manager, any Affiliate of Manager nor any Person
controlled by Manager; nor (ii) to the best of knowledge of Manager, after
making due inquiry, any Person who owns a controlling interest in or otherwise
controls Manager, directly or indirectly; nor (iii) to the best of knowledge of
Manager, after making due inquiry, if Manager is a privately held entity, any
Person otherwise having a direct or indirect beneficial interest (other than
with respect to an interest in a publicly traded entity) in Manager; nor
(iv) any Person for whom Manager is acting as agent or nominee in connection
with this Agreement or the Properties, is a country, territory, Person,
organization, or entity named on an OFAC List, nor is a prohibited country,
territory, Person, organization, or entity under any economic sanctions program
administered or maintained by OFAC.

 

(j)          Manager agrees that, upon receiving a request from Owner or any
Property Owner, Manager shall provide information reasonably required by such
Person to confirm that the representations, warranties and covenants continue to
be true and to comply with all applicable anti-money laundering and
anti-terrorist laws, regulations and executive orders. Manager consents to the
disclosure to United States regulators and law enforcement authorities by Owner,
each Property Owner and their Affiliates of such information about Manager that
Owner or any Property Owner reasonably deems necessary or appropriate to comply
with applicable anti-money laundering and anti-terrorist laws, regulations, and
executive orders.

 

(k)          Manager represents, warrants and covenants that it and its
personnel are, and while this Agreement remains in effect, Manager and its
personnel shall continue to be, fully licensed and qualified, to the extent
required by applicable law, to perform Manager’s duties and obligations
hereunder. Manager shall fully comply with all applicable Laws relating to the
performance of its duties and obligations hereunder.

 

(l)          Manager agrees to notify Owner and each Property Owner promptly if
there is any change with respect to the representations provided herein.

 

19

 

  

For purposes of the representations, warranties and covenants set forth in this
Section 11, the term “knowledge” includes the actual knowledge of Andrew
Batinovich, the Chief Executive Officer of Manager. Manager represents and
warrants to Owner and each Property Owner that Andrew Batinovich is the Person
Affiliated with Manager with the most knowledge regarding Manager, the
Properties and the representations, warranties and covenants set forth in this
Section 11.

 

Section 12.        Insurance Requirements.

 

(a)        Property Insurance. Each Property Owner shall carry (or cause to be
carried) at its expense the following insurance:

 

(i)          all risks property insurance and builder’s risk insurance, where
applicable, on a full replacement cost basis covering its Property; and

 

(ii)         commercial general liability insurance on an occurrence basis with
the applicable Property Owner as the insured with limits of not less than Ten
Million and No/100 Dollars ($10,000,000.00) for each occurrence, combined single
limit, on bodily injury, death or property damage.

 

Manager shall be named as an additional insured on each Property Owner’s
liability insurance policies maintained with respect to this Agreement. Upon
request, Property Owners shall provide Manager certificates of insurance
outlining evidence of Property Owners’ insurance and the terms thereof. Property
Owners’ liability policies shall be primary (vis-a-vis any insurance carried by
Manager) as to claims arising out of activities of Manager with respect to the
Properties. Manager shall, if requested by Property Owners, obtain the insurance
policies set forth above, subject to Property Owners’ approval thereof, but at
the applicable Property Owner’s cost and expense. Manager shall use diligent
efforts at all times to comply with all the warranties, terms, and conditions of
such insurance. Manager shall notify Property Owners, and the applicable
insurance carrier, within twenty-four (24) hours after Manager receives notice
of any loss, damage, or injury and shall not knowingly take any action which
might prejudice Property Owners in their defense to a claim based on such loss,
damage, or injury.

 

(b)          Manager Insurance. Manager shall maintain the following insurance
coverage, at Manager’s cost:

 

Insurance Minimum Standards       Coverage A: Workers’ Compensation Minimum
limits required by Law (with proof of compliance as acceptable to Owner)      
Coverage B:  

$100,000 Bodily Injury by Accident (Each Accident)

$500,000 Bodily Injury by Disease (Policy Limit)

$100,000 Bodily Injury by Disease (Each Employee

    Commercial General Liability Insurance $5,000,000     Automobile, Single
Limited Bodily Injury and Property Damage $1,000,000, or as required by Law    
Uninsured Motorists As required by applicable Law     Fidelity Bond or Crime
Insurance $1,000,000

 

20

 

  

Manager shall furnish Property Owners, not later than the date of this
Agreement, with certificates of insurance, or other proof evidencing its
insurance coverage as required, including evidence that Property Owners shall
receive thirty (30) days prior written notice of cancellation. The general
liability and automobile liability insurance shall include Owner and Property
Owners as additional insureds.

 

(c)          Insurance Requirements. The insurance required under this Agreement
shall be written with insurers authorized to do business in the state where the
Properties are located, if related only to a particular Property, or each state
where a Property is located, if not related specifically to a Property, and
shall be rated at least A:IX by A.M. Best’s Rating Service. Property Owners and
Manager may carry the insurance as part of a blanket insurance policy and in a
combination of primary and umbrella coverage. Property Owners and Manager may
self-insure for workers’ compensation insurance in accordance with statutory
requirements.

 

(d)          Contractor’s and Subcontractor’s Insurance. In addition, except to
the extent waived by Property Owners, Manager shall require that each contractor
and subcontractor hired to perform work at a Property (pursuant to contracts of
a size as established from time to time by the Operating Plan) maintain
insurance against risk of physical damage to personal property belonging to it
in amounts sufficient to replace such personal property in the event of loss,
and insurance coverage at such contractor’s and subcontractor’s expense, in the
following minimum amounts:

 

Insurance  Minimum Standards  Workers’ compensation   As required by law 
Employer’s liability  $500,000  Comprehensive general liability  $1,000,000 
Comprehensive auto liability  $1,000,000 

 

All such policies shall be at the sole cost and expense of the applicable
contractor or subcontractor, and shall include Owner and the applicable Property
Owner as additional insureds. A Property Owner may require additional coverage
if the work to be performed is, in such Property Owner’s judgment, sufficiently
hazardous. Manager shall use good faith efforts to obtain not later than the
date of hiring of each contractor or subcontractor performing work at a Property
and use good faith efforts to keep on file policies of insurance, or other
evidence of compliance with these requirements. The policies of insurance shall
provide at least thirty (30) days’ prior written notice of cancellation or any
material change in coverage to Manager, the applicable Property Owner and Owner.

 

(e)          Tenant’s Certificates of Insurance. If tenants’ leases require that
they maintain any insurance coverage, Manager shall use diligent efforts to
obtain insurance certificates from each tenant and review the certificates for
compliance with the lease provisions. Manager shall notify Property Owners as
soon as practicable of any tenants which fail to provide necessary certificates
to Manager.

 

(f)          Loan Requirements. If and to the extent the insurance requirements
with respect to a Property Owner set forth in the Loan Documents evidencing or
securing the Loan (or any other loan obtained by Owner or a Property Owner
secured by one or more Properties) exceed the requirements set forth in this
Section 12, the more stringent requirements set forth in such loan documents
shall govern.

 

21

 

  

(g)          No Limitation on Coverage. Nothing contained in Section 14(k) shall
limit any party’s recourse to or ability to recover under insurance required to
be maintained by any party under Section 12(a) or (b).

 

Section 13.         Advertising and Publicity. Manager shall not issue or
sponsor any advertising or publicity that states or implies, either directly or
indirectly, that Owner or any Property Owner endorses, recommends, or prefers
Manager’s services; provided, however, that during the Term, Manager and its
Affiliates shall have the right to advertise that it is the property manager of
the Properties. Further, Manager shall not use the logo of Owner or any Property
Owner or the logo or name of any direct or indirect Affiliate or investor in
Owner in any fashion without Owner’s prior written approval.

 

Section 14.         Miscellaneous.

 

(a)         Section Headings. The section headings contained in this Agreement
are for convenience only and shall in no way enlarge or limit the scope or
meaning of the provisions of this Agreement.

 

(b)        Notice. All notices, demands, consents, approvals, requests or other
communications which any of the parties to this Agreement may desire or be
required to give hereunder (collectively, “Notices”) shall be in writing and
shall be conclusively deemed to have been duly given or delivered, as the case
may be, upon receipt during normal business hours on a Business Day, or if
received outside of normal business hours on a Business Day, then on the next
day which is a Business Day. Any Notice, the acceptance of delivery of which is
refused or which is incapable of being delivered during normal business hours on
a Business Day at the address specified herein or such other address designated
pursuant hereto, shall be deemed received as of the date of attempted delivery.
All notices, demands, consents, approvals, requests or other communications
which any of the parties to this Agreement may desire or be required to give
hereunder (collectively, “Notices”) shall be in writing and shall be given by
(a) personal delivery or (b) a reputable overnight courier service, fees
prepaid, addressed as follows:

 

(1)

To Owner:

 

c/o Oaktree Real Estate Group
333 So. Grand Avenue, 28th Floor
Los Angeles, CA 90071
Attn:  Cary Kleinman
Email: ckleinman@oaktreecapital.com         With a copy to:

Glenborough, LLC

400 S. El Camino Real, Suite 1100

San Mateo, CA 94402

Attn: General Counsel

Email: chip.burns@glenborough.com



        (2)

To Property Owner(s):

 

 

SGO Constitution Trail, LLC

c/o Glenborough, LLC

400 S. El Camino Real, Suite 1100

San Mateo, CA 94402

Attn: General Counsel

Email: chip.burns@glenborough.com







 

22

 

 

   

SGO Aurora Commons, LLC

c/o Glenborough, LLC

400 S. El Camino Real, Suite 1100

San Mateo, CA 94402

Attn: General Counsel

Email: chip.burns@glenborough.com

         

SGO Osceola Village, LLC

c/o Glenborough, LLC

400 S. El Camino Real, Suite 1100

San Mateo, CA 94402

Attn: General Counsel

Email: chip.burns@glenborough.com

        With a copy to: c/o Oaktree Real Estate Group
333 So. Grand Avenue, 28th Floor
Los Angeles, CA 90071
Attn:  Cary Kleinman
Email: ckleinman@oaktreecapital.com

(3)

To Manager:



 

Glenborough, LLC

400 S. El Camino Real, Suite 1100

San Mateo, CA 94402

Attn: COO
Email: chip.burns@glenborough.com





 

 

Either party may designate another addressee (and/or change its address) for
Notices hereunder by a Notice given pursuant to this Section 14(b).

 

(c)          Assignment. Except as provided below, (i) unless otherwise approved
in writing by Owner, in its sole and absolute discretion, none of the rights,
interests, duties or obligations created by this Agreement may be Transferred or
delegated in whole or in part by Manager, and any such purported Transfer or
delegation shall be void, and (ii) in the event that Owner approves any such
delegation, then any and all Management Fees hereunder shall be reduced by any
amounts, fees and expenses payable directly by Owner or Property Owner to the
person or entity to whom such rights, interests, duties or obligations are
delegated. Notwithstanding the foregoing, Manager may, and this Section 14(c)
shall not be construed to prevent, (A) the use by Manager of unrelated third
parties customarily used to perform design, construction, operations, accounting
audits and similar functions that are not customarily provided by property
managers of projects similar to the Properties or that are otherwise intended to
be supervised (rather than performed) by Manager under this Agreement, or (B)
the assignment, subcontracting or delegating by Manager of day-to-day management
responsibilities, leasing services and/or disposition services to one or more
local property managers or leasing companies, in each case so long as Manager
continues to supervise the overall management of the Properties, and in each
case without reduction in Management Fees payable to Manager if such third
parties, local property managers or leasing companies are compensated for their
services directly by Manager.

 

23

 



 

(d)          Entire Agreement. This Agreement (including exhibits or signed
addenda hereto) contains the entire agreement among Property Owners and Manager,
and no oral statements or prior written matter not specifically incorporated
herein shall be of any force and effect. No variation, modification or changes
hereof shall be binding on either party hereto unless set forth in a document
executed by such parties or a duly authorized agent, officer, or representative
thereof.

 

(e)          No Recordation. Neither Property Owners nor Manager shall file or
record any instrument or document relative to this Agreement in the public
records in any County or State in which any Property Owner or Manager are doing
business or its assets are situated.

 

(f)          Time is of the Essence. Time is of the essence in all aspects of
the performance of the obligations hereunder.

 

(g)          Governing Law. The Laws of the State of California, and where
applicable, the United States, shall govern the validity, enforcement, and
interpretation of this Agreement.

 

(h)          Litigation Costs. If any legal action or other proceeding of any
kind is brought for the enforcement of this Agreement or because of a default,
misrepresentation, or any other dispute in connection with any provision of this
Agreement or the Properties, the successful or prevailing party shall be
entitled to recover all reasonable fees and other costs incurred in such action
or proceeding, in addition to any other relief to which it may be entitled.

 

(i)          Waiver. No failure by Owner, and Property Owner or Manager to
insist on the strict performance of any obligation, covenant, agreement, term or
condition of this Agreement, or to exercise any right or remedy available upon a
breach of this Agreement, shall constitute a waiver, and no breach shall be
waived, altered or modified, except by written instrument.

 

(j)          Competing Properties. Owner and each Property Owner may own, invest
in, develop, operate, manage and/or lease properties which compete with the
Properties and Manager shall have no interest in such competing properties and
this Agreement shall not apply to any such competing properties. Manager hereby
covenants and agrees that so long as this Agreement remains in force, Manager
will not become manager and/or leasing agent for any other office or industrial
properties that is a Competing Opportunity (as defined in the Company LLC
Agreement), unless GAP or its Affiliates have failed to accept a ROFO
Opportunity (as defined in the Company LLC Agreement) with respect to such
Competing Opportunity in accordance with the terms and conditions of the Company
LLC Agreement. Manager covenants and agrees that it will not solicit any tenant
to relocate to any other property which Manager or any Affiliate of Manager
directly or indirectly owns, leases, manages or otherwise possesses an interest.
Owner and Property Owners acknowledge and agree that interests of SRT or its
Affiliates with respect to the Ensenada Square Property shall not be deemed a
violation of this subsection (j).

 

(k)          Limitation of Property Owners’ Liability; Limitation of Owner’s
Liability. Property Owners and Manager agree that, notwithstanding any other
provision of this Agreement or any rights which Manager might otherwise have at
law, equity, or by statute, whether based on contract or some other claim, any
liability of a Property Owner to Manager shall be satisfied only from such
Property Owner’s interest in the Property owned by such Property Owner and the
proceeds thereof. Without limiting the generality of the foregoing, if a
Property Owner is or becomes a partnership, the general or limited partners,
employees, agents, or affiliates of such Property Owner shall not in any manner
be personally or individually liable for the obligations of such Property Owner
hereunder or for any claims related to this Agreement or the operation of the
Properties. If a Property Owner is or becomes a corporation, no officer,
employee, agents, or affiliates of such Property Owner shall in any manner be
personally or individually liable for the obligations of such Property Owner
hereunder or for any claim in any way related to this Agreement or the
operations of the Properties. In no event shall Owner have any liability
hereunder. The provisions of this Section 14(k) shall survive the expiration or
earlier termination of this Agreement.

 

24

 



 

(l)          Venue. Each of the parties hereto consents to the jurisdiction of
any court in the State of California for any action arising out of matters
related to this Agreement. Each of the parties hereto waives the right to
commence an action in connection with this Agreement in any court outside of the
State of California.

 

(m)         Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY WAIVES TRIAL
BY JURY IN ANY ACTION ARISING OUT OF MATTERS RELATED TO THIS AGREEMENT, WHICH
WAIVER IS INFORMED AND VOLUNTARY.

 

(n)          Trademarks. All Trademarks that identify any Property, Owner, and
Property Owner, any Affiliate of Owner or that are otherwise owned by Owner, and
Property Owner or any Affiliate of Owner or any Property Owner are the sole
property of Owner, such Property Owner or their Affiliates, and as among
Manager, Owner, Property Owners or their Affiliates, Owner, Property Owners or
their Affiliates shall own any variants or derivatives of such Trademarks or any
confusingly similar Trademarks that may be developed in the future with respect
to any Property. Manager will have no rights to any such Trademarks
notwithstanding any use of the same by Manager in connection with its activities
with respect to a Property or any participation by Manager or its personnel in
the development of any of the same. Manager hereby assigns to Owner any rights
(including any and all intellectual property rights) in all work product
prepared, developed, or provided by Manager as part of performing duties under
this Agreement. Without limiting the foregoing, Manager acknowledges that all
original works of authorship which are made by Manager (solely or jointly with
others) as part of performing duties under this Agreement which are protectable
by copyright are “works made for hire,” pursuant to the United States Copyright
Act (17 U.S.C., Section 101) for Owner. If any of the works of authorship which
are made by Manager (solely or jointly with others) as part performing duties
under this Agreement are held for any reason not to be “works made for hire” for
Owner or Property Owners, or if ownership of all right, title and interest in
and to such works including any related intellectual property rights has not
vested exclusively and immediately in Owner or Property Owners (or any of them),
upon creation, Manager irrevocably assigns, without further consideration, any
and all right, title and interest in and to such works to Owner, including any
and all intellectual property rights with respect thereto.

 

(o)          Website. Manager shall take all actions (subject to Property
Owners’ approval) to establish and continuously maintain a joint ventures
landing page on the existing SRT website with links to each Property
(individually and collectively referred to herein as a “Property Website”).
Rights to the Property Website including all content, artwork, graphic designs,
links, layout, look and feel, works of authorship, software (both in object and
source code form), work flows and processes, documentation and all other
information needed to run the website shall be the sole property of the Property
Owner that owns the Property to which such Property Website relates. To the
extent that Manager hosts, develops or manages a Website and/or contracts for
the hosting, development or management of a Property Website, Manager shall
ensure that any rights in and to the Property Website including all intellectual
property rights therein inure solely to the applicable Property Owner. With
respect to the information or content related to a Property that is linked to
the SRT website, Manager shall, upon expiration or earlier termination of the
Term of this Agreement, at Owner’s expense, make arrangements to transfer such
information including all content, artwork, graphic designs, layout, look and
feel, works of authorship, software (both in object and source code form), work
flows and processes, documentation and all other information needed to run the
content on a separate and distinct website to Owner or another Person designated
by Owner, with appropriate releases or transfers of rights with respect to all
of the same.

 



25

 



 

(p)          No Partnership/Fiduciary Relationship. Manager is an independent
contractor and the parties acknowledge and agree that the relationship created
by this Agreement between Property Owners and Manager is one of contract only,
and that no partnership, joint venture other fiduciary or quasi-fiduciary
relationship is intended or in any way created hereby; provided, however, that
to the extent Manager is authorized pursuant to the terms hereof to enter into
contracts with respect to any Property in a Property Owner’s name, it shall
enter into such contracts in the name of such Property Owner as Property Owner’s
agent and shall exercise the prudent expert standard of care.

 

(q)          Construction. Every covenant, term and provision of this Agreement
shall be construed simply according to its fair meaning and not strictly for or
against any party (notwithstanding any rule of law requiring an Agreement to be
strictly construed against the drafting party).

 

(r)          Certain Terminology. Whenever the words “including”, “include”, or
“includes” are used in this Agreement, they should be interpreted in a
non-exclusive manner as though the words “, without limitation,” immediately
followed the same.

 

(s)          Non-Business Days. Whenever action must be taken (including the
giving of notice or the delivery of documents) under this Agreement during a
certain period of time or by a particular date that ends or occurs on a day
other than a Business Day, then such period or date shall be extended until the
immediately following Business Day.

 

(t)          Successors and Assigns. Subject to Section 14(c), this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.

 

(u)          No Third Party Beneficiaries. Except as otherwise expressly
provided herein, the provisions of this Agreement are for the exclusive benefit
of the parties hereto and their permitted successors and assigns and are not for
the benefit of any other person or entity (including, without limitation, the
Manager and any tenants of any Property). Notwithstanding the foregoing, the
parties hereby acknowledge that Owner is an intended third party beneficiary of
this Agreement and shall have the right to enforce this Agreement in accordance
with its terms.

 

(v)         Property Owner’s Representatives; Consents and Approvals. Any
approval or consent required from a Property Owner or Property Owners may be
given by Owner and Owner’s representatives from time to time designated by Owner
to Manager in writing. Owner may from time to time designate representatives to
approve matters, receive reports, materials, or other items, or otherwise take
action on behalf of Owner, and Manager shall cooperate fully with such
representatives, to the same extent as if dealing directly with Owner.

 

(w)          Attorneys’ Fees. If any action is brought by any party to this
Agreement to enforce or interpret its terms or provisions, the prevailing party
will be entitled to reasonable attorney fees and costs incurred in connection
with such action prior to and at trial and on any appeal therefrom. The
prevailing party shall be determined by the court based upon an assessment of
which party’s major arguments made or positions taken in the proceedings could
fairly be said to have prevailed over the other party’s major arguments or
positions on major disputed issues in the court’s decision. If the party which
shall have commenced or instituted the action, suit or proceeding shall dismiss
or discontinue it without the concurrence of the other party, such other party
shall be deemed the prevailing party. 



 



26

 



 

(x)          Several Obligations. Manager and Property Owners hereby acknowledge
that this Agreement could have been executed as three separate agreements, with
each Property Owner executing an agreement with Manager with respect to its
Property only; however, for economy and ease of reference, the parties agreed to
execute a single agreement. Therefore, Manager hereby acknowledges and agrees
that the obligations of each of the Property Owners hereunder shall be several,
but not joint, with each Property Owner (i) being liable only for amounts due to
Manager on account of Services performed by Manager with respect to such
Property Owner’s Property and (ii) being obligated to indemnify Manager only for
acts or omissions of such Property Owner.





 

[NO FURTHER TEXT – SIGNATURES ON NEXT PAGE]

 

27

 

  

THIS AGREEMENT is executed to be effective as of the date first above written.

 

PROPERTY OWNERS   SGO CONSTITUTION TRAIL, LLC, a Delaware limited liability
company,





    By: SGO Retail Acquisitions Venture, LLC,   a Delaware limited liability
company,   its Sole Member         By: GLB SGO, LLC,         a Delaware limited
liability company       its Managing Member               By:         Name:    
    Its:            



 

SGO AURORA COMMONS, LLC, a Delaware limited liability company   By: SGO Retail
Acquisitions Venture, LLC,   a Delaware limited liability company,   its Sole
Member         By: GLB SGO, LLC,     a Delaware limited liability company    
its Managing Member           By:         Name:         Its:    

 

SGO OSCEOLA VILLAGE, LLC, a Delaware limited liability company





    By: SGO Retail Acquisitions Venture, LLC,   a Delaware limited liability
company,   its Sole Member         By: GLB SGO, LLC,       a Delaware limited
liability company     its Managing Member             By:         Name:        
Its:    





 



[Signatures Continue on Next Page]

 

Signature Page – Property Management Agreement





 

 

 

  

MANAGER   GLENBOROUGH, LLC, a Delaware limited liability company     By:    
Name:     Its:          

Signature Page – Property Management Agreement



 

 

 

 

EXHIBIT A-1

PROPERTY DESCRIPTION OF AURORA COMMONS PROPERTY

 

The land referred to herein below is situated in the City of Aurora, County of
Portage, State of Ohio, described as follows:

 

TRACT I:

 

Parcel "A"

 

Situated in the City of Aurora, County of Portage, State of Ohio and known as
being part of Original Aurora Township, Lot No. 18 and is further bounded and
described as follows:

Beginning at a 7/8" iron pin found at the intersection of the center line of
West Garfield Road (State Route 82) (60 feet wide) with the center line of
Bissell Road (50 feet wide). Thence South 89° 41’ 30" East, along said center
line of West Garfield Road, a distance of 808.88 feet to a P.K. nail found at
the Northeasterly corner of Parcel No. 4 of land conveyed to Aurora Commons
Phase Two, LLC by deed recorded in Document No. 200205196 of Portage County
Records and the principal place of beginning of the land herein described;

Course 1 Thence South 89°-41’-30" East, continuing along said center line of
West Garfield Road, a distance of 483.87 feet;

Course 2 Thence South 00°-18’-30" West, passing through a 5/8" iron pin
(Neff-7065) set at 30.00 feet, the Southerly right of way line of said West
Garfield Road, a distance of 214.71 feet to a 5/8" iron pin (Neff-7065) set;

Course 3 Thence South 53°-36’-19" East, a distance of 85.93 feet to a 5/8" iron
pin (Neff-7065) set; 

Course 4 Thence South 08°-09’-00" East, a distance of 157.55 feet to a 5/8" iron
pin (Neff-7065) set in the Northwesterly line of Parcel No. 2 of land so
conveyed to the aforesaid Aurora Commons Phase Two, LLC;

Course 5 Thence South 67°-18’-30" West, along said Northwesterly line of Parcel
No. 2, a distance of 28.74 feet to a magnetic nail found at a Northwesterly
corner thereof; 

Course 6 Thence South 08°-09’-00" East, along a Westerly line of said Parcel No.
2 and along a Westerly line of a parcel of land conveyed to the City of Aurora
by deed recorded in Document No. 201108720 of Portage County Records, a distance
of 1109.28 feet to a Southwesterly corner thereof. Said corner marked by a 1/2"
iron pin found South 66°-58’-29" West, a distance of 0.52 feet; 

Course 7 Thence North 82°-15’-00" East, along a Southerly line of land so
conveyed to the City of Aurora, a distance of 73.14 feet to a 1/2" iron pin
found at an interior corner thereof;

Course 8 Thence South 07°-59’-20" East, along a Westerly line of land so
conveyed to the City of Aurora, a distance of 249.75 feet to a P.K. nail found
at a Southwesterly corner thereof and the center line of West Pioneer Trail (60
feet wide); 

Course 9 Thence South 82°-00’-42" West, along said center line of West Pioneer
Trail, a distance of 60.00 feet to a P.K. nail found at a Southeasterly corner
of a parcel of land conveyed to the City of Aurora by deed recorded in Document
No. 200121047 of Portage County Records;

Course 10 Thence North 07°-59’-20" West, along an Easterly line of land so
conveyed to the City of Aurora, as last aforesaid, a distance of 30.00 feet to a
P.K. nail found at an angle point therein and the Northerly right of way line of
said West Pioneer Trail; 

Course 11 Thence North 26°-24’-10" West, continuing along said Easterly line of
land so conveyed to the City of Aurora, as last aforesaid, a distance of 232.11
feet to a 1/2" iron pin found at an angle point therein;

Course 12 Thence North 08°-09’-00" West, continuing along said Easterly line of
land so conveyed to the City of Aurora, as last aforesaid and along the Easterly
line of a parcel of land conveyed to the United States Postal Service by deed
recorded in Volume 1087, Page 664 of Portage County Records, a distance of
625.06 feet to a 1/2" iron pin found at the Northeasterly corner thereof; 

Course 13 Thence North 61°-16’-00" West, along the Northeasterly line of land so
conveyed to the United States Postal Service, a distance of 218.47 feet to a
magnetic nail found at the Northwesterly corner thereof;

 

 

 

  

Course 14 Thence South 28°-44’-00" West, along the Northwesterly line of land so
conveyed to the United States Postal Service, a distance of 240.00 feet to a
magnetic nail found at the Southwesterly corner thereof;

Course 15 Thence South 61°-16’-00" East, along the Southwesterly line of land so
conveyed to the United States Postal Service, a distance of 54.74 feet to a 5/8"
iron pin (Neff-7065) set at an angle point in the Northeasterly line of Parcel
No. 2 of land conveyed to TNP SRT Aurora Commons, LLC by deed recorded in
Document No. 201205050 of Portage County Records;

Course 16 Thence South 56°-26’-46" West, along said Northeasterly line of Parcel
No. 2, a distance of 66.63 feet to a 5/8" iron pin (Neff-7065) set at an angle
point therein;

Course 17 Thence North 61°-09’-00" West, continuing along said Northeasterly
line of Parcel No. 2, a distance of 180.00 feet to a magnetic nail set at an
angle point therein;

Course 18 Thence North 73°-09’-00" West, continuing along said Northeasterly
line of Parcel No. 2, a distance of 270.98 feet to a 5/8" iron pin (Neff-7065)
set at the Northwesterly corner thereof and the Easterly line of a parcel of
land conveyed to Aurora Manor Limited Partnership by deed recorded in Document
No. 201114790 of Portage County Records;

Course 19 Thence North 02°-55’-20" West, along said Easterly line of land so
conveyed to Aurora Manor Limited Partnership and along the aforesaid Easterly
line of Parcel No. 4 of land so conveyed to Aurora Commons Phase Two, LLC, a
distance of 322.68 feet to a 5/8" iron pin (Dudley-6747) found at an angle point
therein;

Course 20 Thence North 17°-34’-18" East, along said Easterly line of Parcel No.
4, a distance of 633.33 feet to the principal place of beginning and containing
16.2705 Acres (708,744 Square Feet) of land according to a survey made by Thomas
J. Neff, Jr. Registered Surveyor No. 7065- Ohio in April 2012.

The subject premises being part of Parcel No. 1 of land conveyed to TNP SRT
Aurora Commons, LLC by deed recorded in Document No. 201205050 of Portage County
Records. The basis of bearings for the premises surveyed is South 89°-41’-30"
East, as the center line of West Garfield Road (State Route 82) as evidenced by
the deed recorded in Document No. 201205050 of Portage County Records.

 

Parcel "B"

Situated in the City of Aurora, County of Portage, State of Ohio and known as
being part of Original Aurora Township, Lot No. 18 and is further bounded and
described as follows:

Beginning at a 7/8" iron pin found at the intersection of the center line of
West Garfield Road (State Route 82) (60 feet wide) with the center line of
Bissell Road (50 feet wide). Thence South 89°-41’-30" East, along said center
line of West Garfield Road, a distance of 808.88 feet to a P.K. nail found at
the Northeasterly corner of Parcel No. 4 of land conveyed to Aurora Commons
Phase Two, LLC by deed recorded in Document No. 200205196 of Portage County
Records, the same being the Northwesterly corner of Parcel No. 1 of land
conveyed to TNP SRT Aurora Commons, LLC by deed recorded in Document No.
201205050 of Portage County Records. Thence South 89°- 41’-30" East, continuing
along said centerline of West Garfield Road, a distance of 483.87 feet to the
principal place of beginning of the land herein described;

Course 1 Thence South 89°-41’-30" East, continuing along said center line of
West Garfield Road, a distance of 537.05 feet to a magnetic nail found at the
Northwesterly corner of a parcel of land conveyed to Kallstrom Taylor
Partnership, LLC by deed recorded in Document No. 2000025053 of Portage County
Records;

Course 2 Thence South 00°-18’-30" West, along the Westerly line of land so
conveyed to Kallstrom Taylor Partnership, LLC, a distance of 270.00 feet to a
1/2" iron pin found at the Northeasterly corner of Parcel No. 2 of land conveyed
to Aurora Commons Phase Two, LLC by deed recorded in Document No. 200205196 of
Portage County Records;

Course 3 Thence North 89°-41’-30" West, along the Northerly line of said Parcel
No. 2, a distance of 265.00 feet to a magnetic nail found at a Northwesterly
corner thereof;

Course 4 Thence South 00°-18’-30" West, along a Westerly line of said Parcel No.
2, a distance of 75.00 feet to a 1/2" iron pin found at an interior corner
thereof;

Course 5 Thence South 67°-18’-30" West, along the Northwesterly line of said
Parcel No. 2, a distance of 194.93 feet to a magnetic nail set;

Course 6 Thence North 08°-09’-00" West, a distance of 157.55 feet to a 5/8" iron
pin (Neff-7065) set;

Course 7 Thence North 53°-36’-19" West, a distance of 85.93 feet to a 5/8" iron
pin (Neff-7065) set;

Course 8 Thence North 00°-18’-30" East, passing through a 5/8" iron pin
(Neff-7065) set at 184.71 feet, the Southerly right of way line of aforesaid
West Garfield Road, a distance of 214.71 feet to the principal place of
beginning and containing 3.7858 acres (164,909 Square Feet) of land according to
a survey made by Thomas J. Neff, Jr. Registered Surveyor No. 7065-Ohio in April
of 2012.

The subject premises being part of Parcel No. 1 of land conveyed to TNP SRT
Aurora Commons, LLC by deed recorded in Document No. 201205050 of Portage County
Records.

The basis of bearings for the premises surveyed is South 89°-41’-30" East, as
the center line of West Garfield Road (State Route 82) as evidenced by the deed
recorded in Document No.201205050 of Portage County Records.

 

 

 

  

Parcel "C"

 

Situated in the City of Aurora, County of Portage, State of Ohio and known as
being part of Original Aurora Township, Lot No. 18 and is further bounded and
described as follows:

Beginning at a 7/8" iron pin found at the intersection of the center line of
West Garfield Road (State Route 82) (60 feet wide) with the center line of
Bissell Road (50 feet wide). Thence South 89°-41’-30" East, along said center
line of West Garfield Road, a distance of 808.88 feet to a P.K. nail found at
the Northwesterly corner of Parcel No. 1 of land conveyed to TNP SRT Aurora
Commons, LLC by deed recorded in Document No. 201205050 of Portage County
Records. Thence South 17°-34’-18" West, along the Westerly line of said Parcel
No. 1, a distance of 633.33 feet to an angle point therein. Thence South
02°-55’-20" East, continuing along said Westerly line of Parcel No. 1 and along
the Easterly line of a parcel of land conveyed to Aurora Manor Limited
Partnership by deed recorded in Document No. 201114790 of Portage County
Records, a distance of 322.68 feet to a 5/8" iron pin (Neff-7065) set at the
Southwesterly corner of said Parcel No. 4 and the principal place of beginning
of the land herein described;

Course 1 Thence South 73°-09’-00" East, along the Southwesterly line of said
Parcel No. 1, a distance of 270.98 feet to a magnetic nail set at an angle point
therein;

Course 2 Thence South 61°-09’-00" East, continuing along said Southwesterly line
of Parcel No. 1, a distance of 180.00 feet to a 5/8" iron pin (Neff-7065) set at
an angle point therein;

Course 3 Thence North 56°-26’-46" East, continuing along said Southwesterly line
of Parcel No. 1, a distance of 66.63 feet to a 5/8" iron pin (Neff-7065) set at
a Southeasterly corner thereof and the Southwesterly line of a parcel of land
conveyed to the United States Postal Service by deed recorded in Volume 1087,
Page 664 of Portage County Records;

Course 4 Thence South 61°-16’-00" East, along said Southwesterly line of land so
conveyed to the United States Postal Service, a distance of 290.81 feet to a
5/8" iron pin (Neff-7065) set at an angle point in the Northerly line of a
parcel of land conveyed to the City of Aurora by deed recorded in Document No.
200121047 of Portage County Records;

Course 5 Thence South 82°-54’-59" West, along said Northerly line of land so
conveyed to the City of Aurora and along the Northerly line of a parcel of land
conveyed to the City of Aurora by deed recorded in Document No. 200121046 of
Portage County Records, a distance of 714.79 feet to a 1/2" iron pin found at
the Southeasterly corner of land so conveyed to the aforesaid Aurora Manor
Limited Partnership;

Course 6 Thence North 02°-55’-20" West, along the Easterly line of land so
conveyed to Aurora Manor Limited Partnership, a distance of 356.99 feet to the
principal place of beginning and containing 3.1379 Acres (136,687 Square Feet)
of land according to a survey made by Thomas J. Neff, Jr. Registered Surveyor
No. 7065-Ohio in April of 2012.

 

The subject premises being part of Parcel No. 2 of land conveyed to TNP SRT
Aurora Commons, LLC by deed recorded in Document No. 201205050 of Portage County
Records.

 

The basis of bearings for the premises surveyed is South 89°-41’-30" East, as
the center line of West Garfield Road (State Route 82) as evidenced by the deed
recorded in Document No. 201205050 of Portage County Records.

 

 

 

  

TRACT II:

 

Together with a non-exclusive Reciprocal Easement recorded November 22, 1989 as
Volume 1087, Page 166 of Portage County Records.

 

TRACT III:

 

Together with a non-exclusive Reciprocal Easement recorded March 23, 2012 as
Document No. 201205052 and First Amendment recorded April 6, 2012 as Document
No. 201205965, of Portage County Records.

 

APN:  03-018-00-00-032-012 and 03-018-00-00-033-000 and 03-018-00-00-033-001 

 

 

 

  

EXHIBIT A-2

 

PROPERTY DESCRIPTION OF CONSTITUTION TRAIL PROPERTY

 

The land referred to herein below is situated in the County of McLean, State of
Illinois, and is described as follows

 

TRACT NO. 1:

 

LOTS 1, 2, 3, 6 AND 8 AND OUTLOTS 5, 7, 12 AND 500, 502, AND 503 IN THE
CONSTITUTION TRAIL CENTRE SUBDIVISION, ACCORDING TO THE PLAT THEREOF RECORDED
AUGUST 7, 2007 AS DOCUMENT NUMBER 2007-21949, IN MCLEAN COUNTY, ILLINOIS;

 

EXCEPTING:

 

THE SECOND ADDITION TO CONSTITUTION TRAIL CENTRE A PLANNED UNIT DEVELOPMENT IN
THE TOWN OF NORMAL, ACCORDING TO THE PLAT THEREOF RECORDED JUNE 5, 2008 AS
DOCUMENT NUMBER 2008-15763, IN MCLEAN COUNTY, ILLINOIS;

 

EXCEPTING:

 

THE THIRD ADDITION TO CONSTITUTION TRAIL CENTRE A PLANNED UNIT DEVELOPMENT IN
THE TOWN OF NORMAL, ACCORDING TO THE PLAT THEREOF RECORDED JUNE 5, 2008 AS
DOCUMENT NUMBER 2008-15764, IN MCLEAN COUNTY, ILLINOIS.

 

EXCEPTING:

 

THE FIRST ADDITION TO CONSTITUTION TRAIL CENTRE A PLANNED UNIT DEVELOPMENT IN
THE TOWN OF NORMAL, ACCORDING TO THE PLAT THEREOF RECORDED FEBRUARY 20, 2009 AS
DOCUMENT NUMBER 2009-4743, IN MCLEAN COUNTY, ILLINOIS.

 

EXCEPTING:

 

THE FOURTH ADDITION TO CONSTITUTION TRAIL CENTRE A PLANNED UNIT DEVELOPMENT IN
THE TOWN OF NORMAL, ACCORDING TO THE PLAT THEREOF RECORDED JULY 1, 2009 AS
DOCUMENT NUMBER 2009-20923, IN MCLEAN COUNTY, ILLINOIS.

 

TRACT 1A:

 

EASEMENTS CONTAINED IN THAT CERTAIN RECORD DECLARATION OF EASEMENT AND
OPERATIONS AGREEMENT DATED AUGUST 31, 2007 AND RECORDED SEPTEMBER 11, 2007 AS
DOCUMENT NUMBER 2007-00025124, IN MCLEAN COUNTY, ILLINOIS.

 

TRACT NO. 2:

 

INTENTIONALLY DELETED.

 

TRACT NO. 3:

 

OUTLOT 509 IN THE THIRD ADDITION TO CONSTITUTION TRAIL CENTRE A PLANNED UNIT
DEVELOPMENT IN THE TOWN OF NORMAL, ACCORDING TO THE PLAT THEREOF RECORDED JUNE
5, 2008 AS DOCUMENT NUMBER 2008-15764, IN MCLEAN COUNTY, ILLINOIS.

 

 

 

  

TRACT NO. 4:

 

LOT 20 AND OUTLOTS 506 AND 507 IN THE FIRST ADDITION TO CONSTITUTION TRAIL
CENTRE A PLANNED UNIT DEVELOPMENT IN THE TOWN OF NORMAL, ACCORDING TO THE PLAT
THEREOF RECORDED FEBRUARY 20, 2009 AS DOCUMENT NUMBER 2009-4743, IN MCLEAN
COUNTY, ILLINOIS.

 

TRACT NO. 5:

 

LOT 9 AND OUTLOT 510 IN THE FOURTH ADDITION TO CONSTITUTION TRAIL CENTRE A
PLANNED UNIT DEVELOPMENT IN THE TOWN OF NORMAL, ACCORDING TO THE PLAT THEREOF
RECORDED JULY 1, 2009 AS DOCUMENT NUMBER 2009-20923, IN MCLEAN COUNTY, ILLINOIS.

 

APN's: 

14-16-454-001
14-16-454-002
14-16-454-004
14-16-380-001
14-16-379-004
14-16-380-002
14-16-379-005
14-16-379-001
14-16-454-003
14-16-326-003
14-16-326-002
14-16-405-002
14-16-404-004
14-16-404-003
14-16-404-005
14-16-404-006
14-16-379-008
14-16-379-009

 





 

 

  

EXHIBIT A-3

 

PROPERTY DESCRIPTION OF OSCEOLA vILLAGE PROPERTY

 

The land referred to herein below is situated in the County of Osceola, State of
Florida, and is described as follows:

 

PARCEL 1:

 

LOTS 1, 3, 4, 5, 6, 7, AND 8, INCLUSIVE, OSCEOLA VILLAGE, ACCORDING TO THE PLAT
THEREOF, AS RECORDED IN PLAT BOOK 21, PAGES 17 AND 18, INCLUSIVE, OF THE PUBLIC
RECORDS OF OSCEOLA COUNTY, FLORIDA.


 

PARCEL 2:

 

EASEMENT RIGHTS, AS CONTAINED IN THAT CERTAIN ACCESS AND EASEMENT AGREEMENT,
RECORDED IN OFFICIAL RECORDS BOOK 3300, PAGE 2533, OF THE PUBLIC RECORDS OF
OSCEOLA COUNTY, FLORIDA.


 

PARCEL 3:

 

EASEMENTS CONTAINED IN THAT CERTAIN DECLARATION OF COVENANTS, CONDITIONS AND
RESTRICTIONS FOR OSCEOLA VILLAGE, RECORDED IN OFFICIAL RECORDS BOOK 4317, PAGE
250, OF THE PUBLIC RECORDS OF OSCEOLA COUNTY, FLORIDA.

 

APN:  R052529-188200010010 and R052529-188200010030 and R052529-188200010040 and
R052529-188200010050 and R052529-188200010060 and R052529-188200010070 and
R052529-188200010080 

 

 

 

  



EXHIBIT B


 

Manager’S COMPENSAtion

 

1.Management Fee. The “Management Fee” due with respect to each Property shall
be equal to three percent (3.00%) of the Gross Revenues collected from the
operation of such Property. “Gross Revenues” shall mean all revenues actually
collected and deposited in the Locked Account each month, including rent,
operating costs reimbursements, charges for services, and any other income, but
excluding the following items: (a) security deposits, unless and until applied
toward rent or other lease payments due to the applicable Property Owner; (b)
loan proceeds or insurance proceeds (unless such insurance proceeds represent
lost rents); (c) condemnation awards; (d) tax rebates; (e) any portion of
revenue determined to be a bad debt; (f) revenue received for tenant
improvements, whether paid in one payment or over a future period; (g) proceeds
from the sale of assets received or accrued, unless such assets were in lieu of
rent; (h) interest income received; (i) intentionally omitted; (j) capital
contributions from members of the applicable Property Owner or member loans
advanced by members of such Property Owner; (k) proceeds from the sale,
financing or refinancing of any Property (or any portion thereof, including, any
real or personal property) or of capital assets, furniture, fixtures or
equipment made in the ordinary course of replacement of such items; and (l) any
other item customarily excluded under similar management agreements in the
locale of the applicable Property. The Management Fee for any partial month
during the term of this Agreement shall be paid pro-rata based upon a 365-day
year.

 

2.Construction Management Fee. In exchange for construction supervisory services
to be provided by Manager pursuant to the terms of this Agreement, Owner shall
pay to Manager the following fees for any construction projects (on a
project-by-project basis), the Cumulative Cost of which exceeds $25,000: (i)
five percent (5.00%) of the first $300,000 of the Cumulative Costs; (ii) four
percent (4.00%) of the Cumulative Costs which exceeds $300,000 but is less than
or equal to $500,000; and (iii) three percent (3.00%) of all Cumulative Costs in
excess of $500,000 (the “Construction Management Fee”). “Cumulative Costs” shall
mean the total actual cost (excluding “soft costs”) of a project, which
represents the aggregate cost of all contracts, vendors and service providers
hired in connection with such project. Application for payments shall be
submitted monthly by Manager and the applicable Property Owner shall make
payments owing hereunder within thirty (30) days after such Property Owner’s
receipt of the application with satisfactory supporting documentation.

 

 

 

  

3.Leasing Commissions. In exchange for leasing services to be provided by
Manager pursuant to the terms of this Agreement, the applicable Property Owner
shall pay to Manager: (i) six percent (6%) of base rent for the first one
hundred twenty (120) months of the initial term for new Leases procured for such
Property Owner’s Property by Manager and expansions of existing leases at such
Property, and (ii) three percent (3%) of base rent for the first one hundred
twenty (120) months of the renewal term for extensions and renewals of existing
leases at such Property (the “Leasing Commission”). If, however, the foregoing
leasing commission structure is not the structure that is commonly utilized in a
particular market area where the applicable Property is located, then the
applicable Property Owner and Manager may utilize an alternative leasing
commission structure that is commonly utilized in the market area, such as the
payment of a certain dollar amount per square foot for a certain period of the
lease term; provided, that the same is agreed to in writing in advance by both
Manager and the applicable Property Owner (which agreement shall require the
approval of GAP); provided, further, that if Manager and the applicable Property
Owner are unable to so agree, then the foregoing schedule shall be used to
determine the Leasing Commission due to Manager. Notwithstanding the foregoing,
or anything to the contrary herein, (a) Manager shall be responsible for paying
the fee of any cooperating broker from the commission due to Manager pursuant to
the foregoing (i.e. the leasing commission earned by Manager will be reduced by
any amounts owed to any cooperating broker) and (b) in no event will Manager be
entitled to any Leasing Commission for any new leases, lease expansions or lease
renewals entered into by a Property Owner following the expiration of the Term,
whether or not Manager would customarily be deemed to be the procuring cause of
such new lease, lease expansion or lease renewal, unless within thirty (30) days
after the expiration of the Term or the termination of the Agreement, Manager
delivers to Property Owner a written list of those tenants or potentials tenants
with whom Manager engaged in substantive leasing negotiations or from whom
Manager received a written lease proposal, prior to such expiration or
termination. If any such identified tenant or potential tenant enters into a new
lease, lease expansion or lease renewal within seventy-five (75) days after the
date of expiration or termination of the Term, so long as the Agreement was not
terminated by Property Owners pursuant to Section 3(c)(i) of the Agreement,
Manager shall be entitled to a leasing commission with respect thereto equal in
amount to the commission Manager would have received had such new lease,
expansion or renewal been entered into prior to such expiration or termination.

 

4.No additional or other fees shall be paid by Property Owners to Manager
hereunder.

 

 

 

 

EXHIBIT C

 

REPORTING REQUIREMENTS

 

On or before the stated day of each calendar quarter during the Term, Manager
shall, deliver to Property Owners one (1) copy of the following statements
pertaining to the Properties for the immediately preceding calendar quarter,
prepared on cash basis (modified as appropriate) and broken out by Property and
aggregated:

 

i.Within twenty-one (21) days after the end of each calendar quarter, a
comparison of the prior quarter’s activities with the Budget and Operating Plan
and the previously submitted schedule for such quarter (and including cumulative
year to date information with respect to each of these items), and an
explanation of the discrepancies;

 

ii.Within fifteen (15) days after the end of each calendar quarter, (a) any
material legal issues of which Manager is aware, such as material claims filed
or threatened against any Property Owner or the existence of material claims by
any Property Owner against other parties, (b) incident reports, and (c) a
pertinent market report on sales and leasing activity in the vicinity of each
Property, and a status report of the Company’s activities during such calendar
quarter, including descriptions of additions to, dispositions of and leasing and
occupancy of Properties;

 

iii.Proposed construction and architect’s contracts, if applicable;

 

iv.Proposed design update and progress under plans and specifications, and
updates on progress thereunder, if applicable; and

 

v.Financial statements required under the LLC Agreement.

 

On or before the thirtieth (30th) day of each calendar month during the Term,
Manager shall, deliver to Property Owners one (1) copy of the following
statements pertaining to the Properties for the immediately preceding calendar
month, prepared on a cash basis (modified as appropriate) and broken out by
Property and aggregated:

 

i.Bank account(s) statement(s) and reconciliation(s); and

 

ii.Detailed rent rolls, including vacant space, aged delinquency schedules and a
security deposit report;

 

Reports shall be delivered to Property Owners at the notice addresses given
above. Such monthly statements shall be in form reasonably satisfactory to
Property Owners. Property Owners may reasonably amend their accounting and
reporting requirements at any time during the Term.

 

 

 

  

EXHIBIT D

 


APPROVAL GUIDELINES

 

Notwithstanding anything in this Agreement to the contrary, but without
limitation on other restrictions on Manager contained in the Agreement, the
following actions by Manager shall require the prior written approval of Owner:

 



(a)         Execution of any service contract or equipment lease for the
management, operation, maintenance, repair or upkeep of the Properties that
varies from the approved Budget.





 

(b)        any improvement, rehabilitation, alteration, repair, or completion of
construction of any Property (other than in the case of an emergency, where such
action is required prior to obtaining consent, and the aggregate cost of such
action is less than $25,000) that vary materially from the ranges and guidelines
in the Budget or Operating Plan (for purposes of this Exhibit D, such a material
variance shall be (I) an amount that is not within the ranges established in the
Operating Plan or is in excess of the amount set forth in the Budget for such
expenditure or line item by more than $10,000 (in addition to individual
expenditures and obligations, such test shall be applied to aggregate
expenditures and obligations made on a monthly basis as well); provided,
however, that any tenant improvement contemplated by any approved lease or lease
not requiring approval hereunder shall not be deemed a violation of this Exhibit
D or (II) terms that materially conflict with the other guidelines in the
Operating Plan regarding such transactions).

 

(c)         Any disposition.

 

(d)         Any expenditure which would result in an approved Budget category
being exceeded by more than $10,000.

 

(d)         The making of any recurring operating expenditure or incurring of
any recurring operating obligation by or on behalf of Owner that varies
materially from the Budget or entering into (or amending or modifying) of any
agreement which was not specifically included or provided in the Budget or under
the Operating Plan, or otherwise approved by the Majority Members (for purposes
of this Exhibit D, such a material variance shall be (A) expenditures or
obligations involving an amount that is in excess of the amount set forth on a
monthly basis or on an annual basis in the Budget for such expenditure on a line
item basis by more than $10,000 for such period, (B) expenditures or obligations
involving the incurrence of an expenditure or obligation for any transaction or
any series of related transactions when taken with all prior expenditures or
obligations during the particular quarter or fiscal year related thereto exceeds
the maximum expenditure amount provided in the Budget or the Operating Plan for
such particular transaction or series of transactions for such period by
$10,000, or (C) in the case of any material service, maintenance or similar
agreement proposed to be entered into, such agreement is not terminable (without
penalty) by Owner on thirty (30) calendar days or less written notice to the
other party; provided, however, that expenditures made or obligations incurred
or agreements entered into pursuant to, or which are specifically included in or
provided under, the Budget or Operating Plan or otherwise previously approved by
Owner shall not be Major Decisions to the extent they do not vary (other than
immaterial variances) from the Budget and Operating Plan); provided, further,
that expenditures made in connection with snow removal costs at the Properties
under approved agreements shall not require prior written approval of Owner.

 

 

 

  

SCHEDULE E

 

Legal Fees

 

Manager:     Field Office:   Tenant Name:     CTI Tenant I.D.:   Project Name:  
  Project I.D.:  

 

Account No.:      1703 DFLEGAL

 

(a)         TYPE   (i)       FEE       Assignment, Sublease or Short Form Lease
1,000.00         Amendments/Terminations (enter expansions under New
Leases/Expansions)     Up to 2,000 sq.ft
                                             1,700.00           2,001 to 5,000
sq.ft                   3,500.00         5,001 to 10,000
sq.ft                                        5,000.00           10,001 and up
7,200.00  

 

New Leases / Expansions (select category based on final size)     Storage
Agreement 1,000.00   Lease/Expansion                   Up to 2,000
sq.ft.       3,000.00     Lease/Expansion                   2,001 to 5,000
sq.ft.     5,500.00     Lease/Expansion                   5,001 to 10,000 sq.ft.
   7,200.00     Lease/Expansion                   10,001 and up        15,000.00
   

 

Extraordinary

Negotiation

No. of extraordinary conference calls/drafts:  

300.00/call

550.00/draft

 



 

Regional Leasing Director:   Date:   Counsel Approval (required)   Date:  

 

Property Accountant—Please see Koti for cash receipt coding.

 



 

